In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00170-CR



              GARY CARSON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 102nd District Court
                Bowie County, Texas
            Trial Court No. 14F0102-102




      Before Morriss, C.J., Moseley and Burgess, JJ.
              Opinion by Justice Moseley
         Dissenting Opinion by Justice Burgess
                                                OPINION
         In Bowie County, Texas, Gary Carson entered an open plea of guilty to three counts1 of

assault on public servants who were performing public servant duties, TEX. PENAL CODE ANN.

§ 22.01(b) (West Supp. 2016), the penalties being enhanced by previous convictions, TEX. PENAL

CODE ANN. § 12.425 (West Supp. 2016), and three counts of bail jumping, TEX. PENAL CODE ANN.

§ 38.10 (West 2011). Carson elected to have the trial court assess punishment, and Carson

executed a written waiver of his right to appeal before his plea and sentencing hearing. After a

hearing, the trial court sentenced Carson to fifty years’ imprisonment in each of the assault cases

and ten years’ imprisonment in each of the bail-jumping cases.2

         During the hearing on Carson’s motion for new trial, the trial court revealed that before

Carson entered his guilty pleas, the trial court read the State’s 404(b)3 notice and, accepting several

of the alleged extraneous offenses mentioned therein as true, relied on them in determining

Carson’s sentences. Upon hearing this, Carson objected. Carson’s motion for new trial was

overruled by operation of law.


1
 The charges were made through four separate indictments. Carson has filed a single brief raising the same issues in
all four cases. We reach the same result in the other three cases, released today in separate opinions under cause
numbers 06-15-00171-CR, 06-15-00172-CR, and 06-15-00173-CR.
2
 The assault charges were enhanced by two prior felony convictions, to which Carson pled true. The fifty-year
sentences were to run concurrent to each other, and the ten-year sentences were to run concurrent to each other, but
consecutively to the fifty-year sentences.
3
 Rule 404(b) requires the State to provide notice that it intends to introduce, in its case-in-chief, evidence of other
crimes, wrongs, or acts. TEX. R. EVID. 404(b). Under Rule 404(b), evidence of other crimes, wrongs, or acts is not
admissible to prove the character of a person in order to show action in conformity therewith. It may, however, be
admissible for other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or
absence of mistake or accident, provided that upon timely request by the accused in a criminal case, reasonable notice
is given in advance of trial of intent to introduce in the State’s case-in-chief such evidence other than that arising in
the same transaction.

                                                           2
       On appeal, Carson contends that (1) the certification of Carson’s right of appeal wherein

the trial court alleges that Carson has no right of appeal is incorrect; (2) Carson’s waiver of appeal

is invalid; and (3) considering the unproven extraneous offenses alleged in the State’s notice shows

that the trial court was biased against him, Carson was deprived of due process.

I.     Factual Background

       Carson was charged with (a) assaulting Officer Allen Scott Eudy and Officer Shawn Jacobs

on or about January 26, 2014, (b) assaulting Sergeant James Michael on or about February 15,

2014, and (c) three counts of bail jumping/failure to appear. Eudy, Jacobs, and Michael were

alleged to be public servants who were acting in that capacity. Carson entered an open plea of

guilty to all charges and also entered a plea of true to two of the prior felony offenses which were

listed in his indictment in order to prove up the requisite facts to support the State’s habitual-

offender allegations.

       On August 10, 2015, the trial court accepted Carson’s pleas to each charge, found him

guilty of each charge, and sentenced him as to each charge. The trial court made certain that

Carson understood that he was entering open pleas to all of the indicted charges and that he did

“not have an agreement with the district attorney’s office as to any punishment.” Carson entered

into evidence a set of medical records regarding his mental health issues, medications, and

treatment “so that when he does go to the Texas Department of Criminal Justice, they will have

some medical background on him.” At one point in the hearing, Carson fell down and court

personnel called an ambulance. At a later hearing, witnesses testified that Carson was lying on the

floor shaking, comparing it to the shaking associated with seizures. Some of the State’s witnesses

                                                  3
testified that they believed that Carson’s collapse on the floor was only an act, but a paramedic

who examined Carson testified that Carson had been dealing with an elevated heart rate. After

that incident, the hearing was recessed and resumed after about twenty minutes.

       Upon resumption of the hearing, the trial court sentenced Carson to fifty years’

imprisonment in each of the assault cases and ten years’ imprisonment in each of the bail-jumping

cases, with the fifty-year sentences to run concurrently with each other, and the ten-year sentences

to run concurrently with each other, but consecutively to the fifty-year sentences.

       Although Carson was represented at the plea hearing by an attorney supplied by the public

defender’s office, Carson retained counsel to file a motion for new trial. The motion for new trial

was based on allegations that the sentence was disproportionate to the crimes and that trial counsel

was ineffective by not seeking to have the trial court disqualified because of his prior career as a

police officer (which the movant hinted would have tainted the trial court’s attitude against people

who are alleged to have assaulted police officers), by failing to object to a disproportionate

sentence, by failing to emphasize Carson’s mental health issues, by failing to properly present

those mental health issues to the trial court, and by failing to call some of Carson’s family members

and friends as witnesses to testify regarding Carson’s long-standing mental health problems. At

the hearing on the motion for new trial, Carson’s mother, Mary Carson, and sister, Lacresha

Carson, both testified that Carson’s trial counsel did not contact them to testify at the punishment

hearing. Tashara Fox, another of Carson’s sisters, testified that she was willing to have been a

witness and although she had spoken with Carson’s trial counsel when she first learned that her

brother was going to court, the attorney never contacted her to be a witness at the punishment

                                                 4
hearing. During the hearing on Carson’s motion for new trial, the three women asserted that

Carson had dealt with mental health problems from an early age. Mary admitted that she also

suffered from problems with mental health issues. She and Fox testified that when Carson was

thirteen or fourteen years old, he was beaten by a gang of men and kicked in the head and that he

had experienced periodic blackouts ever since. Lacresha testified that her experience as a

registered nurse showed her that Carson’s actions, even as a child, indicated that he had mental

health problems.

       Carson’s trial counsel, Will Williams, testified that Carson had claimed to him that he was

in the throes of a blackout during each of the assaults on public servants with which he had been

charged. Williams admitted that he had not called Lacresha, but that he did not learn of her

existence until about three weeks before the punishment hearing (which was conducted on

August 10). He acknowledged that he could have tried to contact her (but did not) in time for the

hearing on the punishment phase. He also admitted that even though it was on short notice, he had

called another of Carson’s sisters, Mahagne Carson, and told her to get all the family members

who wanted to testify to come to court.

       Williams said that he believed that at one point, he had reached an agreement with the State

by which Carson would plead guilty and receive a recommendation from it of thirty-five years’

imprisonment, but the State informed him that the trial court would not comply with that request,

so the proposed plea agreement was neither pursued further nor made a part of the record. The

court’s rejection of the proposed plea agreement concerned and surprised Williams because it

made him feel “that whatever punishment [Carson] received if he went to the trial court would be

                                                5
higher than 35 years.” Williams testified that “[a]ny time the Judge has ever told me he wouldn’t

accept an offer, he always says, [‘]but we can have a hearing, and you can always change my

mind.[’]” The trial court confirmed that Williams has changed the trial court’s mind in the past.

Williams informed Carson that if the court determined sentencing, Williams expected a sentence

of “somewhere [between] 45 to 50 [years], maybe higher.” If Carson proceeded to a jury trial,

Williams believed that—based on Carson’s very lengthy prior criminal history—a jury would

likely assess Carson a life sentence. Williams told Carson that his best chance for leniency in

sentencing was to enter an open plea, take responsibility for his actions, and spare the court having

to conduct a week-long jury trial. Even though there was no plea agreement in this case, Williams

advised Carson to waive his right to appeal and admitted that Carson executed the waiver of appeal

prior to sentencing.

       At the conclusion of the hearing on the motion for new trial, the trial court commenced a

soliloquy by explaining that it ordinarily “tr[ied] not to read the State’s 404(b) notice” of intent to

use extraneous offenses “until right before either a plea or a jury selection” because it did not “want

to be influenced by what’s in them.” However, the court admitted that it had read the State’s notice

in this case either the evening before or “shortly before [Carson] appeared . . . on the open plea.”

The trial court mentioned the entire list of offenses contained in the notice, addressing each offense

and describing the extent to which it played a role in his sentencing decision.

       In general, the eight prior felony convictions listed in the notice “jumped out at” the court,

as did the fact that three of them were “sexual type offenses.” The court did not know “at the time



                                                  6
that the indecent exposure [offense] was what it was.” The court also noticed the four assault cases

listed, and though “most of them were misdemeanors, . . . they were still assault cases.”

       The trial court noted that the “very first felony offense” listed (“carnal abuse first degree”),

happened on the same day as a residential burglary, and from that he “could pretty well tell” that

the burglary was tied to the carnal abuse offense. The court admitted that the “sexual offense”

coupled with “the sex offender failing to report, twice, two different cause numbers approximately

two years apart, . . . played a huge role in the sentence I gave.”

       Continuing down the listed offenses, the court “noticed” that the offenses of possession of

a controlled substance in 2007 (which was shown as a prior felony conviction, the existence of

which Carson pled true for enhancement purposes), three separate offenses for assault causing

bodily injury, injury to a child (the other enhancement in this case to which Carson pled true), and

indecent exposure were all offenses in Bowie County. Two offenses for failure to identify himself

“caught my attention” because, in the court’s opinion, that meant Carson was “lying about who he

is . . . and even though they’re misdemeanors . . . that caught my attention.” “At the sentencing

on the assault charges, those are the things I considered, as far as [the] 404(b) notice.”

       Though the court said it did not consider the listed conviction for trespass of a habitation,

the court noted that “it’s got a Bowie County [cause] number,” and, apparently imagining the

underlying facts of the offense, mused that “[s]ometimes those [offenses] have a much more . . .

chance of having some violence. I didn’t really think this one did because it didn’t go into any

detail. So I didn’t really consider that one very much.”



                                                  7
       The court recognized that the convictions for possession of marihuana and driving with an

invalid license bore Bowie County cause numbers, but the court did not “consider [those] very

heavily.” Likewise, the court said that it did not take into consideration “any of the arrests that

were shown in the State’s 404(b) notice” unless they had cause numbers and convictions. Even

though Carson’s failures to appear for trial were “a huge inconvenience,” the court did not consider

those in determining Carson’s sentence.

       While the court believed that Carson faked his in-court fainting spell, the court stated that

this incident had no effect on his sentencing. “What did have effect on me, though, was the prior

felony convictions, and at that particular time, I thought the number was eight. . . . I [went] on the

record to let y’all know that it was the habitual offender’s paragraphs and his prior felony history”

that affected the court’s sentencing decision.

       Carson then objected to the court’s consideration of the alleged convictions contained in

the State’s notice in assessing punishment, arguing that other than the two offenses to which

Carson pled true, the offenses in the notice were mere allegations and could not be factored into

the court’s determination of punishment. The court responded that it “didn’t make up [its] mind

on the 50 years until after [Carson] pled true.”

       A.      Certification of Right to Appeal

       As of January 2003, the Texas Rules of Appellate Procedure have required the trial court

to enter a certification of the defendant’s right to appeal. TEX. R. APP. P. 25.2(a)(2). Under that

Rule, the trial court must sign a certification of the defendant’s right to appeal, and the appeal must



                                                   8
be dismissed if a certification showing the defendant has the right of appeal is not part of the

record. TEX. R. APP. P. 25.2(a)(2), (d).

        Here, the trial court’s certification indicated that Carson’s conviction came about as the

result of a plea agreement and that Carson had no right of appeal. The State argues that the

certification is accurate. Going further, it maintains that we must dismiss the appeal because

Carson affirmatively waived his right to appeal and that Rule 25.2(d) of the Texas Rules of

Appellate Procedure mandates dismissal. Carson contends that the trial court’s certifications are

erroneous and that we have the jurisdiction to determine if Carson’s waiver of his right of appeal

is valid.

        The provisions of Rule 25.2 should not affect an appellant’s substantive rights, such as his

right to appeal. Escochea v. State, 139 S.W.3d 67, 71 (Tex. App.—Corpus Christi 2004, no pet.)

(citing Shankle v. State, 119 S.W.3d 808, 812 (Tex. Crim. App. 2003) (right of appeal may not be

abridged, enlarged, or modified by Rule 25.2)). Therefore, notwithstanding the provisions of Rule

25.2, we may address the validity of Carson’s written waiver of the right to appeal even though

the certification indicates that the defendant has no right of appeal. See Washington v. State, 363
S.W.3d 589, 589–90 (Tex. Crim. App. 2012) (per curiam) (determined waiver invalid and reversed

court of appeals decision that dismissed defendant’s appeal based on certification indicating

waiver); Escochea, 139 S.W.3d at 71–72 (citing Perez v. State, 129 S.W.3d 282, 287–88 (Tex.

App.—Corpus Christi 2004, no pet.) (discussing validity of written waiver of right to appeal)).

We address both of Carson’s points of error because they implicate the waiver’s validity.



                                                 9
         B        Structural Error

         Carson argues that by basing its sentencing decision on the State’s unproven allegations,

the trial judge committed structural error, violating his right to due process of law.

         When certain constitutional rights are violated, fundamental error occurs. See Arizona v.

Fulminante, 499 U.S. 279, 309–10 (1991). Such errors are “structural defects in the constitution

of the trial mechanism.” Id. at 309. These fundamental constitutional rights include the right to

counsel, the right to an impartial judge, the right to not have members of the defendant’s race

unlawfully excluded from a grand jury, the right to self-representation at trial, and the right to a

public trial. Id. at 309–10. Fundamental rights “enjoy special protection in the system” in that

they cannot be lost by inaction, but rather must be expressly relinquished. Blue v. State, 41 S.W.3d
129, 131 (Tex. Crim. App. 2000).

         “Due process requires a neutral and detached hearing body or officer.” Brumit v. State,

206 S.W.3d 639, 645 (Tex. Crim. App. 2006) (citing Gagnon v. Scarpelli, 411 U.S. 778, 786

(1973)). A defendant has an absolute right to an impartial judge at both the guilt/innocence and

punishment stages of the trial.4 Hernandez v. State, 268 S.W.3d 176, 184 (Tex. App.—Corpus

Christi 2008, no pet.); Jaenicke v. State, 109 S.W.3d 793, 796 (Tex. App.—Houston [1st Dist.]

2003, pet. ref’d). In the absence of a clear showing to the contrary, we will presume that the trial


4
 In Marin v. State, the Texas Court of Criminal Appeals divided a defendant’s rights into three categories: absolute
rights, waiver-only rights, and forfeitable rights that must be implemented on request. Marin v. State, 851 S.W.2d
275, 278–80 (Tex. Crim. App. 1993), overruled on other grounds by Cain v. State, 947 S.W.2d 262, 264 (Tex. Crim.
App. 1997). The court further held that the requirement of Rule 33.1 of the Texas Rules of Appellate Procedure that
a defendant must object to preserve error does not apply to rights falling within the first two categories. See Marin,
851 S.W.2d at 279–80; see also Blue, 41 S.W.3d at 137 (Keasler, J., concurring) (explaining the history of the Marin
framework). Barring an express waiver of the right, error alleging that the trial court disregarded an absolute, structural
right may be raised for the first time on appeal. Mendez v. State, 138 S.W.3d 334, 342 (Tex. Crim. App. 2004).
                                                           10
court was neutral, detached, and unbiased in all phases of the trial. Brumit, 206 S.W.3d at 645

(citing Thompson v. State, 641 S.W.2d 920, 921 (Tex. Crim. App. [Panel. Op.] 1982)).

         “Judicial rulings alone almost never constitute a valid basis for a bias or partiality motion.”

Liteky v. United States, 510 U.S. 540, 555 (1994). The terms “bias” and “partiality” do not

encompass all unfavorable rulings towards an individual. Instead, they must:

         connote a favorable or unfavorable disposition or opinion that is somehow wrongful
         or inappropriate, either because it is undeserved, or because is rests upon
         knowledge that the subject ought not to possess (for example, a criminal juror who
         has been biased or prejudiced by receipt of inadmissible evidence concerning the
         defendant’s prior criminal activities), or because it is excessive in degree.”

Id. at 550. A ruling or decision made in reliance on an extrajudicial5 source is sufficient to show

bias and deprivation of due process because it results “in an opinion on the merits on some basis

other than what the judge learned from his participation in the case.” United States v. Grinnell

Corp., 384 U.S. 563, 583 (1966); see Liteky, 510 U.S. at 554–56; Kemp v. State, 846 S.W.2d 289,

305–06 (Tex. Crim. App. 1992). Under the same legal principle, a juror is disqualified for bias if

they are unable or unwilling to render a verdict based solely on the evidence presented in court.

See Patton v. Yount, 467 U.S. 1025, 1037 n.12 (1984).

         Here, the trial court read the notice prior to Carson’s guilty plea, his waiver of his rights of

appeal, and the plea and sentencing hearings themselves.6 The notice alleged, in pertinent part,

prior offenses in both Miller County, Arkansas, and Bowie County, Texas:


5
 Extrajudicial is defined as “[o]utside court” or “outside the functioning of the court system,” and “[n]ot done or made
as a part of a judicial proceeding.” Roman v. State, 145 S.W.3d 316, 321 (Tex. App.—Houston [14th Dist.] 2004, pet.
ref’d) (quoting Extrajudicial, BLACK’S LAW DICTIONARY (7th ed. 1999)).
6
 The trial court did not err by reading the notice. Its error lay solely in failing to set aside this knowledge and rule
only on the evidence properly before it.
                                                          11
       Alleged convictions from Miller County, Arkansas, included the following:

              Carnal Abuse, 1st degree

              Two counts of Residential Burglary

              Domestic Battering, 3rd Degree, and Criminal Contempt

              Sex Offender Failing to Report Change of Address

              Failure to Register or Comply with Reporting Requirements of Sex Offender
               Registration Act

Alleged convictions from Bowie County, Texas, included the following:

              Two counts of Possession of a Controlled Substance

              Assault Causing Bodily Injury/Family Violence

              Two counts of Assault Causing Bodily Injury

              Injury to a Child

              Sexual Assault of a Child

              Indecent Exposure

              Two counts of Failure to Identify/Fugitive of Justice

              Criminal Trespass of a Habitation

              Possession of a Controlled Substance (Marihuana)

              Burglary of a Habitation

              Driving While License Invalid

Carson pled true to only two of the prior felony convictions listed in the notice (possession of a

controlled substance and injury to a child). There is simply no evidence in the record to support,

                                               12
let alone prove, that Carson committed any of the other offenses alleged in the notice. The others

stand only as allegations.

           Despite the unique facts of this case, a somewhat similar issue arose during the sentencing

hearing in Williams v. Oklahoma, a hallmark case upon which the dissent primarily relies.

Williams v. Oklahoma, 358 U.S. 576 (1959). Williams robbed a gas station in Tulsa County,

forced his way into Cooke’s car, and at gun point, forced Cooke to drive him to Muskogee County,

where he murdered Cooke and stole his car. Id. at 577–78. Williams received a life sentence in

Muskogee County for the murder, and he subsequently pled guilty to the kidnapping charge in

Tulsa County. Id. at 578. During the sentencing hearing, the State (which was seeking the

imposition of a death sentence) recounted the armed robbery, the ensuing police chase and “the

gruesome details” of Cooke’s kidnapping and murder. Id. at 579. Without first providing any

evidence to support the listed crimes, the State also recounted Williams’ prior criminal history as

shown by Federal Bureau of Investigation records, including grand theft, escape, two violations of

the Dryer Act,7 and armed robbery. Id. at 579–80, 80 n.4. Williams, pleading for a life sentence,

then introduced a transcript from the sentencing proceedings in the Muskogee murder case. Id. at

580. After a two-day recess, the trial court reconvened the sentencing hearing, “called [Williams]

to the bar[,] and asked him whether he wished to make any correction in the statement that had

been made to the court by the State’s Attorney. [Williams] answered that he did not, and that the

matters related in that statement were true.” Id. The court sentenced Williams to death, noting




7
    18 U.S.C.A. § 10 (West, Westlaw through P.L. 114-254 Jan. 9, 2017).
                                                         13
that in doing so, it had considered the State’s argued facts and Williams’ admission that the State’s

statement was true. Id. at 581.

       On appeal to the United States Supreme Court, among Williams’ arguments was a claim

that his rights to due process and fundamental fairness were violated because the trial court allowed

the State to make unsworn statements regarding the details of the crime and his criminal history

and that the court considered these in imposing the sentence on the kidnapping charge. Id. The

Supreme Court held that Williams’ rights to due process and fairness were not violated. That

holding was based on the fact that Williams failed to request that the State produce evidence of its

argued aggravating factors and that since guilt had been properly established, the trial court, in

determining the sentence, was “not restricted to evidence derived from the examination and cross-

examination of witnesses in open court” but could also consider the content of the State’s argument

because it was “responsible unsworn or ‘out-of-court’ information relative to the circumstances of

the crime and to the convicted person’s life and characteristics.” Id. at 583–84.

       The facts of Williams, however, are readily distinguishable from those of the present case.

In that case, the trial court specifically questioned the defendant regarding the State’s unproven

allegations, and he admitted in response to that questioning that the “State’s Attorney’s statement

of the details of the crime and of [his] criminal record” were true. In contrast, with the case now

at bar, Carson was provided no such opportunity to contest the contents of the State’s 404(b) notice

prior to the trial court’s reliance on those unproven allegations in determining his sentence. Id. at

584. In other words, in the Williams case, the trial court informed Williams that in determining

his sentence, the court had considered the unproven allegations of the State’s argument before it

                                                 14
ruled, and though it gave Williams the opportunity to attempt to rebut them, he effectively admitted

the veracity of the allegations. Here, Carson was given no such notification, but rather, was only

told about the reliance the trial court had placed on the existence of the unproven allegations after

sentence had been pronounced. See id. at 583–84. Accordingly, we find Williams inapplicable to

the present case.

       Here, at the conclusion of the hearing on Carson’s motion for new trial, the trial court orally

recounted the long list of offenses in the Rule 404(b) notice, one at a time, explaining in great

detail if, how, and to what degree each of the allegations affected its decision regarding Carson’s

sentence. Even though Carson was given no notice that they were being considered and was

provided no opportunity to contest any of them, the trial court made it quite clear that several of

the alleged—but unproven—felonies listed in the notice “played a huge role in the sentence [the

court] gave” Carson. See id. at 577–78. Therefore, by its own admission, the trial court’s

sentencing decision was not based on “what the judge learned from his participation in the case.”

See Grinnell, 384 U.S. at 583. Rather, the record reflects that the court’s sentencing decision was

based on the supposition that the trial court should never have considered—that Carson had been

finally convicted of about a dozen extraneous felony offenses as alleged in the State’s notice. See

Liteky, 510 U.S. at 550. The presence on the bench of a judge who is not impartial deprives a

defendant of his basic protections, and because it is a defect that affects the very framework within

which the trial proceeds, it infects the entire trial process. Fulminante, 499 U.S. at 309–10; see

also Neder v. United States, 527 U.S. 1, 8 (1999); Jordan v. State, 256 S.W.3d 286, 290 (Tex.

Crim. App. 2008). Therefore, we find that Carson’s fundamental rights were violated, and we

                                                 15
reverse the case for a new sentencing hearing. See TEX. CODE CRIM. PROC. ANN. art. 44.29(b)

(West Supp. 2016);8 Fulminante, 499 U.S. at 309–10 (structural error requires automatic reversal);

Johnson v. State, 169 S.W.3d 223, 232–35 (Tex. Crim. App. 2005) (no harm analysis required).

            Because the structural error in this case infects the trial process itself, it necessarily

invalidates Carson’s waiver of his right to appeal because at the time he executed the waiver, it

was not possible for him to have known that the trial court would base its sentence on extrajudicial

evidence. See Ex parte Delaney, 207 S.W.3d 794, 799–00 (Tex. Crim. App. 2006) (presentence

waiver without agreement on punishment was invalid because the defendant “could not know what

errors might occur at the sentencing phase”); Monreal v. State, 99 S.W.3d 615, 617 (Tex. Crim.

App. 2003) (valid waiver of appeal must be made voluntarily, knowingly, and intelligently). To

rule otherwise would lead to an absurd result—in the face of a presentence waiver of appeal, the

State and/or trial court could violate a defendant’s fundamental rights carte blanche while leaving

the defendant with no recourse on appeal. As detailed below, even if we were to determine that




8
    Article 44.29(b) of the Texas Code of Criminal Procedure states:

            If the court of appeals or the Court of Criminal Appeals awards a new trial to a defendant other than
            a defendant convicted of an offense under Section 19.03, Penal Code, only on the basis of an error
            or errors made in the punishment stage of the trial, the cause shall stand as it would have stood in
            case the new trial had been granted by the court below, except that the court shall commence the
            new trial as if a finding of guilt had been returned and proceed to the punishment stage of the trial
            under Subsection (b), Section 2, Article 37.07, of this code. If the defendant elects, the court shall
            empanel a jury for the sentencing stage of the trial in the same manner as a jury is empaneled by the
            court for other trials before the court. At the new trial, the court shall allow both the state and the
            defendant to introduce evidence to show the circumstances of the offense and other evidence as
            permitted by Section 3 of Article 37.07 of this code.

TEX. CODE CRIM. PROC. ANN. art. 44.29(b).

                                                             16
there was no structural error committed in this case, the waiver of appeal is invalid due to a failure

of consideration.

        C.       Carson’s Execution of a Waiver of His Right to Appeal

        Carson also contends that the waiver he executed is invalid because the State failed to give

consideration for the attempted waiver.9

        A defendant in any criminal action has a right to appeal. TEX. CODE CRIM. PROC. ANN. art.

44.02 (West 2006). However, a defendant in a non-capital felony case may waive any rights

secured to him by law, including the right of appeal. TEX. CODE CRIM. PROC. ANN. art. 1.14 (West

2005). Texas has “long held that a valid waiver of appeal prevents a defendant from appealing

without the trial court’s consent.” Monreal v. State, 99 S.W.3d 615, 617 (Tex. Crim. App. 2003).

A valid waiver of the right to appeal is one that was made voluntarily, knowingly, and intelligently.

Id.; Ex parte Tabor, 565 S.W.2d 945, 946 (Tex. Crim. App. 1978).

        For many years, the Texas Court of Criminal Appeals held that waivers of appeal made

before trial or before sentencing were invalid because: (1) notices of appeal that were filed



9
 Carson also contends that his claim of judicial bias may be addressed under the Rankin/Young exception. Rankin v.
State, 46 S.W.3d 899, 901 (Tex. Crim. App. 2001); Young v. State, 8 S.W.3d 656, 666–67 (Tex. Crim. App. 2000).
A voluntary plea of guilty or nolo contendere entered with or without an agreed recommendation of punishment by
the State waives all nonjurisdictional errors which may have occurred before entry of the plea. Helms v. State, 484
S.W.2d 925 (Tex. Crim. App. 1972). In Young, the Court of Criminal Appeals modified the Helms rule so that if a
defendant enters a valid plea of guilty or nolo contendere, whether or not he received an agreed recommendation of
punishment, he waives or forfeits the right to appeal an error “when the judgment of guilt was rendered independent
of, and is not supported by, the error.” Rankin, 46 S.W.3d at 901 (citing Young, 8 S.W.3d at 666–67). That is—a
defendant pleading guilty or no contest may still appeal an error when the judgment of guilt depends upon or is
supported by the error. Young, 8 S.W.3d 666–67. There is caselaw holding that the Helms rule does not apply to
errors “occurring at or after entry of [the] plea,” McCain v. State, 24 S.W.3d 565, 568 (Tex. App.—Waco 2000), pet.
granted by Ex parte McCain, 67 S.W.3d 2014 (Tex. Crim. App. 2002) (quoting Daw v. State, 17 S.W.3d 330, 331
(Tex. App.—Waco 2000, no pet.)). Due to our ruling in this case, we need not address whether Carson’s claims fall
within the Young exception.
                                                        17
prematurely were ineffective, as the defendant’s right of appeal had not yet matured; (2) such

waivers were not knowingly or intelligently executed because a defendant could not anticipate

unknown errors that might occur during trial or sentencing; and (3) before he was sentenced, a

defendant could not know with certainty what punishment would be assessed. Ex parte Thomas,

545 S.W.2d 469, 469–70 (Tex. Crim. App. 1977); Ex parte Townsend, 538 S.W.2d 419, 420 (Tex.

Crim. App. 1976). However, in Blanco v. State, the court upheld a waiver of appeal that was

executed after conviction, but before sentencing, because it was executed in exchange for a plea

agreement with a recommended sentence, and there was no compelling reason why the defendant

should not be held to his bargain. Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000).

The court reasoned that the three issues raised in Thomas and Townsend did not apply to Blanco

because the law had changed to allow prematurely filed notices of appeal to be effective, and the

recommended sentence in Blanco eliminated any uncertainty as to potential errors in the

punishment phase and the sentence itself. Id.

       However, in Ex parte Delaney, Delaney entered an open plea to aggravated robbery and as

a part of his stipulation of evidence, he also executed a presentence waiver of his right to appeal.

Ex parte Delaney, 207 S.W.3d 794, 795 (Tex. Crim. App. 2006). He was placed on deferred

adjudication community supervision for ten years, but it was later revoked, and he was sentenced

to life in prison. Id. Because the trial court denied him permission to appeal, he filed an application

for writ of habeus corpus that claimed he was improperly denied his right to appeal. Id. The court

held that Delaney’s waiver was invalid because it was executed prior to sentencing and without an

agreement on punishment. Id. at 799. In so finding, the court stated:

                                                  18
       When [Delaney] waived his right of appeal at the time he agreed to deferred
       adjudication, he could not know what errors might occur at the sentencing phase of
       trial or what punishment would be assessed if guilt was adjudicated. Therefore,
       [Delaney’s] waiver was not knowing and intelligent and does not bar him from
       appealing from the punishment phase of trial. Relief is granted, and the trial court
       is instructed to certify [Delaney’s] right to appeal issues related to his sentence.

Id. at 799–800.

       In Ex parte Broadway, the court filled in some of the gray area between Blanco and

Delaney. The defendant in Broadway declined the State’s plea-bargain offer of twenty-five years’

imprisonment, entered an open plea, and executed a presentence waiver of his right to appeal “with

the hope that the judge would place him on deferred-adjudication community supervision with

drug treatment.” Ex parte Broadway, 301 S.W.3d 694, 696 (Tex. Crim. App. 2009); see TEX.

CODE CRIM. PROC. ANN. art. 1.13 (West Supp. 2016). The trial court found that the State did not

want to consent to his waiver of a jury trial, but according to an affidavit from one of his attorneys,

Broadway executed the presentence waiver “in order to induce the [S]tate to waive its right to

force a jury trial in order that he could ask the court to give him deferred adjudication [community

supervision] with drug treatment.” Broadway, 301 S.W.3d at 696. After the punishment phase of

the trial, the trial court assessed a punishment of twenty-five years’ imprisonment. Id. at 695.

Upon considering Broadway’s application for writ of habeas corpus, the court distinguished that

case from Delaney and upheld the presentence waiver, finding that even though there “was not a

plea bargain,” there was a bargain “of a different sort” in that case because, by agreeing to waive

its right to a jury trial—something it did not want to do—the State gave consideration for the

waiver. Id. at 695–97.


                                                  19
         Very similar circumstances to those in Broadway are found in the recent case of Jenkins v.

State, where the defendant rejected a plea agreement, but later entered an open plea without a

recommendation from the State on punishment. Jenkins v. State, 495 S.W.3d 347, 349 (Tex.

App.—Houston [14th Dist.] 2016, no pet.). At the plea hearing, the trial court reminded the

defendant that he had entered an open plea with “no promises whatsoever” and that he could be

sentenced “anywhere from deferred up to 99 or life.” Id. As a part of his plea and confession, he

also entered a waiver of his right to appeal. A jury trial was waived and the trial court sentenced

him to twelve years’ confinement and made an affirmative deadly-weapon finding. Id. at 349–50.

On appeal, the State cited Broadway and argued that it gave consideration for Jenkins’ waiver of

his right to appeal because it consented to his waiver of a jury trial. Id. at 351. Though the State’s

agreement to waive a jury trial did allow the court to consider deferred adjudication on punishment,

the court noted that there was no evidence that Jenkins negotiated with the State to obtain that

benefit in exchange for the waiver, and, unlike Broadway, there was no finding or evidence that

the State did not want to consent to waiving a jury trial. Id. at 352. The court of appeals held the

waiver to be invalid because the State’s agreement to waive a jury trial was not a benefit that the

parties bargained for. Id. at 351–52.

         As in Broadway, in the case under examination here, the State agreed to waive a jury trial

on guilt/innocence and argues that its agreement was consideration10 for Carson’s presentence




10
  The State also argues that it dropped enhancement paragraphs from the bail-jumping charges, but there is no evidence
that the enhancements were dropped pursuant to any negotiation or agreement with Carson in exchange for his
presentence waiver.

                                                         20
waiver of his right to appeal.11 However, the State’s agreement in Broadway provided a legal

benefit to the defendant because it allowed the court to consider deferred adjudication in

sentencing, whereas here, the State’s agreement provided Carson with no such value.12

Irrespective of any agreement with the State, Carson was ineligible for deferred adjudication due

to the nature and details of his case, so he would gain no advantage in that regard. Further, in light

of Carson’s open plea of guilty to the offenses and true as to the enhancements, neither his guilt

nor the enhancements were at issue. Accordingly, (considering Carson’s willingness to admit

those things), a jury trial on guilt/innocence with the enhanced punishments would serve no

purpose other than to waste judicial time and resources. Therefore, the facts of this case are

distinguishable from those of Broadway, and we find that Carson’s presentence waiver was

unknowing and invalid as to any error in the punishment/sentencing phase of the trial because

Carson was in no position to know the nature of the claims he could have brought on appeal in the

absence of the waiver.13 See Ex parte Reedy, 282 S.W.3d 492, 498 (Tex. Crim. App. 2009); see

also Broadway, 301 S.W.3d at 695–96; Delaney 207 S.W.3d at 799.




11
  Carsons’ counsel testified that he “negotiated to get the State to waive a jury” trial in exchange for Carson’s waiving
his right to appeal.
12
  Other types of legal bargains can constitute sufficient consideration to validate a presentence waiver, including, but
not limited to: (a) pleading guilty in one case, without an agreement on punishment, in return for the dismissal of
other offenses; (b) an agreement that a deadly-weapon finding would not be sought or made; or (c) the State
abandoning an enhancement paragraph. Broadway, 301 S.W.3d at 699 (Womack, J., concurring).
13
  A waiver will be voluntarily, “knowingly and intelligently made only under circumstances in which, and to the extent
that, [the defendant] is aware of what has occurred in the trial proceedings [because] [o]nly then is he in a position to
know the nature of the claims he could have brought on appeal but for his waiver.” Ex parte Reedy, 282 S.W.3d 492,
498 (Tex. Crim. App. 2009).
                                                          21
       D.       The Trial Court’s Error Was Harmful

       We have previously determined that the consideration by the trier of fact of the alleged

convictions for which no proof was presented amounts to structural error which caused the entire

sentencing process to be invalid. “A ‘structural’ error ‘affect[s] the framework within which the

trial proceeds, rather than simply an error in the trial process itself,’” and is not amenable to a harm

analysis. Jordan v. State, 256 S.W.3d 286, 290 (Tex. Crim. App. 2008) (quoting Fulminante, 499
U.S. at 310).

       However, even if we consider, arguendo that there had been no structural error in the case,

it was still error for the trial court to have relied upon unproven facts that were not in evidence.

See TEX. R. EVID. 101(b), (d); TEX. CODE CRIM. PROC. ANN. art. 37.07, § 3(a) (West Supp. 2016).

In most situations, the question of the consideration of facts which are not in evidence involves a

jury trial, not a bench trial. When a jury’s factual determination is involved and there is a

possibility that the jury heard facts that were not placed into evidence, the appellate court is placed

in the position of determining whether those facts had an impact on the outcome of the case and,

if so, whether the impact was harmful to the appellant. Schmutz v. State, 440 S.W.3d 29, 40 (Tex.

Crim. App. 2014). That is not the case we have here. In Carson’s situation, the trier of fact

expressed on the record that the non-evidentiary facts were taken into account and that many of

those unproven factors had a major impact on the trial court’s determination of the sentence to be

meted to Carson. The trial court apparently rejected a proposed pretrial plea agreement wherein

Carson would have received a thirty-five-year sentence, but after considering facts and prior

convictions not in evidence, the court sentenced Carson to serve two concurrent fifty-year

                                                  22
sentences, followed consecutively by two concurrent ten-year sentences—a sentence that was

some fifty-eight percent more burdensome than that originally proposed by the State. This was

plainly harmful error which adversely impacted Carson. Although Carson was unaware until the

hearing on the motion for new trial that the trial court had considered these things in arriving at

the sentences, he preserved the error by objecting to the procedure as soon as it was discovered.

In this circumstance, harmful error has been committed.

       We affirm Carson’s conviction of assault on a public servant with the enhancement of the

penalty as shown in the indictment. However, we reverse the assessment of the punishment and

remand this matter to the trial court for further proceedings.

II.    Modification of the Trial Court’s Certification of Carson’s Right to Appeal

       If the appellate court determines that the certification is defective (contrary to the record),

the clerk must notify the parties so that the defect can be remedied. TEX. R. APP. P. 37.1; Harris

v. State, 137 S.W.3d 829, 830–31 (Tex. App.—Waco 2004, no pet.) (per curiam); Hargesheimer

v. State, 126 S.W.3d 658, 659–60 (Tex. App.—Amarillo 2004, pet. ref’d) (per curiam). If that

action does not produce a valid certification, the appellate court may order the trial judge to provide

one. TEX. R. APP. P. 34.5(c).

       Here, during the plea/sentencing hearing, the trial court reminded Carson that he was

entering open pleas, that he had executed a waiver of his right to appeal, and that the court would

determine punishment. However, the trial court’s certification of Carson’s right to appeal, signed

by the trial court on August 10, 2015, indicated that this was a plea bargain case and, therefore,

that he had no right to appeal. Carson filed a motion to change the certification, and during the

                                                  23
hearing, argued that his case was not controlled by Rule 25.2 because it was not a plea bargain

case; the trial court rejected that argument. After receiving the record and certification in this case,

this Court sent a letter to the trial court noting the apparent inaccuracy of the certification and

requesting that the trial court file a supplemental clerk’s record containing an accurate certification

or other documentation demonstrating the accuracy of the current certification. In response, we

received a supplemental clerk’s record containing the court’s docket sheets, a receipt of exhibits,

and the same inaccurate certification.

        Under Rule 25.2, a plea bargain case is “a case in which a defendant’s plea was guilty or

nolo contendere and the punishment did not exceed the punishment recommended by the

prosecutor and agreed to by the defendant.” TEX. R. APP. P. 25.2(a)(2). Here, Carson entered open

pleas of guilty to the crimes with which he was charged and entered a plea of true as to the cases

used for enhancement. The State made no recommendations as to the sentences; therefore,

Carson’s cases were not plea bargain cases for the purpose of the certification of the right of appeal.

See Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005).

        Due to our ruling hereinabove, Carson has a right to appeal. In the light of our previously

unsuccessful attempt to obtain an accurate certification from the trial court, and in order to expedite

this case, we hereby modify the certification to show that Carson possesses the right to appeal.

See TEX. R. APP. P. 2 (court of appeals may suspend the Rules of Appellate Procedure “to expedite

a decision or for other good cause”).




                                                  24
       We affirm Carson’s conviction of assault on a public servant with the enhancement of the

penalty as shown in the indictment. However, we reverse the assessment of punishment and

remand this matter to the trial court for further proceedings.




                                               Bailey C. Moseley
                                               Justice




                                    DISSENTING OPINION

       I agree that Carson has not waived his right of appeal under Rule 25.2 of the Texas Rules

of Appellate Procedure and that the trial court erred in relying on the Rule 404(b) notices in the

clerk’s file in deciding the sentence in this case. I disagree with the majority’s conclusion that the

trial court’s error was structural, constitutional, and/or harmful and that we are required to reverse

Carson’s sentence and remand the case for a new punishment hearing. Therefore, I respectfully

dissent.

I.     Introduction and Issues Presented

       The United States Supreme Court has held that the Due Process Clause of the Fourteenth

Amendment does not mandate the same level of formality at the sentencing phase of trial that is

required at the guilt/innocence phase. See Williams v. New York, 337 U.S. 241, 246 (1949);

Williams v. Oklahoma, 358 U.S. 576 (1959). The first question presented in this case is, how

informal can a sentencing hearing be before it violates due process? Specifically, did the trial court

violate Carson’s right to due process at sentencing by considering his criminal history as reflected
                                                 25
in the State’s Rule 404(b) notice, even though the State failed to introduce any evidence at the

sentencing hearing to support the allegations in that notice, but where the notice was filed with the

court, the notice was provided to Carson before trial, together with copies of the final judgments

of conviction supporting that criminal history, and the State argued that criminal history at

sentencing without objection? I believe that on the record presented in this case and because the

trial court specifically limited its consideration of the Rule 404(b) notice to only the adjudicated

offenses listed in that notice, it did not violate Carson’s right to due process guaranteed by the

United States Constitution.

        However, the Legislature has created a sentencing procedure which exceeds the minimum

federal constitutional requirements. See TEX. CODE CRIM. PROC. ANN. art. 37.07, § 3(a) (West

Supp. 2016). I believe that the trial court’s consideration of the State’s Rule 404(b) notice was a

violation of Article 37.07, Section 3(a), because the judgments of conviction supporting the notice

were not actually admitted into evidence. Thus, the second question presented here is whether the

trial court’s error was harmful. Although I believe the second question is a much closer call than

the first one, for the reasons stated herein, I believe the trial court’s nonconstitutional error was

harmless under Rule 44.2(b) of the Rules of Appellate Procedure. Accordingly, I would affirm

the trial court’s sentence in this case.

        A.      The Procedural History Prior to Trial

        Carson was indicted on October 2, 2014, with three charges of assault on a public servant.

He appeared before the trial court at numerous pretrial hearings prior to indictment. On July 6,



                                                 26
2015, the State filed its Notice of Intent to Use Extraneous Offenses.14 At a pretrial hearing held

July 13, 2015, Carson, his counsel, and the State appeared before the trial court to enter a plea of


14
     The State’s Rule 404(b) notice alleges, in part:

                    That the defendant, Gary Carson, committed the offense of Carnal Abuse 1st Degree, on
                     or about September 21, 1997, in Miller County, Arkansas. Defendant was convicted of the
                     same on or about April 11, 2006[,] in cause Number CR-97-454. A sentence of probation
                     was later revoked.

                    That the defendant, Gary Carson, committed the offense of Residential Burglary (x2), on
                     or about August 21, 1997, and September 21, 1997, in Miller County, Arkansas. Defendant
                     was convicted of the same on or about April 11, 2006, in Cause Number CR-97-454. A
                     sentence of probation was later revoked.

                    That the defendant, Gary Carson, committed the offense of Domestic Battering 3rd Degree
                     and Criminal Contempt on or about December 2, 2004, November 21, 2004, and March 4,
                     2005[,] in Miller County, Arkansas. He was convicted of the same on or about April 11,
                     2006[,] in cause numbers CR-2005-35 and CR 2005-589.

                    That the defendant, Gary Carson, committed the offense of Sex Offender Failing to Report
                     Change of Address on or about April 6, 2006, in Miller County, Arkansas. The defendant
                     was convicted of the same on or about April 11, 2006, in cause number CR-2005-589.

                    That the defendant, Gary Carson, committed the offense of Failure to Register or Comply
                     with Reporting Requirements of Sex Offender Registration Act on or about April 4, 2007[,]
                     in Miller County, Arkansas. Defendant was convicted of the same on or about January 29,
                     2008[,] in cause number CR-2007-788.

                    That the defendant, Gary Carson, committed the offense of Possession of a Controlled
                     Substance, on or about April 4, 2007, and convicted of the same in cause number 07F0651-
                     102.

                    That the defendant, Gary Carson, committed the offense of Assault Causing Bodily
                     Injury/Family Violence and was convicted of the same on or about September 7, 2004[,]
                     in cause number 04M1635-CCL.

                    That the defendant, Gary Carson, committed the offense of Possession of a Controlled
                     Substance on or about March 4, 2005, and was convicted of the same on or about April 20,
                     2006, in cause number 06F019-102.

                    That the defendant, Gary Carson, committed the offense of Assault Causing Bodily Injury
                     and was convicted of the same on or about June 18, 1987[,] in cause number 97M794-5.

                    That the defendant, Gary Carson, committed the offense of Assault Causing Bodily Injury
                     and was convicted of the same on or about October 29, 2004[,] in cause number 04M1952-
                     CCL.
                                                           27
guilty to the three charges of assault on a public servant and to then try punishment to the trial

court, non-jury, in exchange for the State’s agreement to drop certain of the enhancement

paragraphs. However, before the plea hearing began, Carson informed the trial court that he

wanted to hire an attorney to substitute for his court-appointed counsel. He also informed the trial

court that he did not wish to enter a plea of guilty as previously indicated. The State responded,

       This case is a year and a half old. The State of Texas requires 10 days notice for a
       jury trial. He obviously has had that. We were all under the impression there was
       going to be a guilty plea this morning. The State of Texas is ready. Tomorrow I
       say we pick a jury, and we go forward. We just have to dispose of these cases.
       These victims are ready for trial. . . . And it’s time to go forward.




              That the defendant, Gary Carson, committed the offense of Injury to a Child and on or
               about August 30, 2000[,] and was convicted of the same on or about October 22, 2002[,]
               in cause number 00F672-102.

               ....

              That the defendant, Gary Carson, committed the offense of Indecent Exposure and was
               convicted of the same on or about November 1, 2002[,] in cause number 02M1948-CCL.

              That the defendant, Gary Carson, committed the offense of Failure to Identify Fugitive of
               Justice and was convicted of the same on or about June 18, 1997[,] in cause number
               97M795-5.

              That the defendant, Gary Carson, committed the offense of Failure to Identify Fugitive of
               Justice and was convicted of the same on or about October 29, 2004, in cause number
               04M0271-CCL. . . .

               ....

              That the defendant, Gary Carson, committed the offense of Possession of Marijuana and
               was convicted of the same on or about November 30, 2012[,] in cause number 07M0956-
               CCL.

               ....

              That the defendant, Gary Carson, committed the offense of Driving While License Invalid
               and was convicted of the same on or about April 22, 2005[,] in cause number 05M0743-
               CCL.
                                                     28
In response, Carson’s court-appointed counsel informed the trial court,

       Your Honor, I can be ready. I am ready for trial due to a stipulation made by the
       State. I do have some medical evidence that we won’t have a sponsoring witness
       for, but the State has agreed to stipulate to the medical records, the mental health
       records. . . . As far as the guilt/innocence side, I have been provided videos of all
       three assaults, alleged assaults, and I’ve been provided all judgments on the
       extraneous allegations. I’ve been provided police reports on many of the Arkansas
       allegations including extraneouses that did not result in convictions. I believe that
       the State has fully tendered everything they have to tender. I’ve reviewed it all, and
       I’ll be prepared for tomorrow.

(Emphasis added).

       The State then rescinded all its previous plea offers and, after the trial court admonished

the defendant concerning the ramifications of his decision, recessed the hearing with jury selection

to begin the next morning. The next morning, however, Carson failed to appear, and the trial court

dismissed the jury panel. The State subsequently indicted him for failure to appear. On August 5,

2015, Carson appeared before the trial court where he waived arraignment and entered a plea of

not guilty to the new failure to appear charge. The trial court then scheduled jury selection for all

of the pending charges for the following Tuesday morning.

       B.      The Sentencing Hearing

       On August 20, 2015, the day before jury selection, Carson reappeared before the trial court

where he entered his pleas of guilty to three charges of assault of a public servant and three counts

of failure to appear. After admonishing Carson of his rights and accepting his waiver of rights and

pleas of guilty, the trial court found Carson guilty of three counts of assault of a public servant and




                                                  29
three counts of failure to appear.15 The trial court also found the enhancement paragraphs in each

of the indictments alleging assault on a public servant were true. As part of their agreement with

Carson, the State abandoned the enhancement paragraph on the indictment for failure to appear.

        After finding Carson guilty of the offenses, the trial court engaged in the following

exchange with defense counsel:

                THE COURT: . . . . Will, I think we’re at the point now where you asked
        if you and Gary could both make a statement.

                 MR. WILLIAMS: Yes, Your Honor.

               THE COURT: Whoever wishes to go first. Now, Gary, you’ve talked to
        me in chambers -- I mean, not in chambers but in the courtroom. You’ve talked to
        me outside of the courtroom. You know you got to speak up.

                 THE DEFENDANT: Yes, sir.

                 THE COURT: He’s all right, Will.

                THE DEFENDANT: I want to apologize to Officer Jacobs. I want to
        apologize to Officer Eudy and I want to apologize to Sergeant Michaels. I want to
        apologize to the Court for not showing up last week. I just ask that you have mercy
        on me that I can one day hopefully see my kids and see my family again. That’s
        all I have to say.

        Immediately after Carson apologized, and without waiting to see if the State would call

any witnesses or present any evidence or for the State to argue first, defense counsel began his

final argument on sentencing.

                MR. WILLIAMS: And, Your Honor, he apologized to each of the assault
        victims and to the Court for not showing up, asked for mercy. And that’s the same
        thing that we’re asking for, Your Honor. We’d ask that the Court run all these
15
 As the majority notes, during the course of the plea hearing, Carson collapsed and was attended to by court and
emergency personnel. After determining that Carson was physically well and that he wanted to continue, the trial
court nevertheless recessed the proceedings to allow Carson to fully recover. After a delay of one hour and fourteen
minutes, the trial court reconvened the plea hearing.
                                                        30
       sentences concurrently. We’d ask the Court to take into consideration while these
       were assaultive offenses, that there was bodily injury, but the bodily injury that was
       suffered was pain. Nobody was hospitalized. They were checked by a doctor, but
       no one was admitted, stayed overnight. There were no broken bones or long-lasting
       injuries to these. While that doesn’t excuse his actions, we would like the Court to
       take that into consideration. We’d also like the Court to take into consideration as
       far as the bail jumping, Mr. Carson was scared. He was in a hopeless state. He ran
       because he was scared because of the consequences he was facing, which doesn’t
       excuse it but may make it more understandable. We’re asking the Court to sentence
       Mr. Carson to a significant amount of time, but we are asking the Court to sentence
       him somewhere at 35 years or below for this.

Defense counsel then argued,

              MR. WILLIAMS: . . . . The Court is aware of Mr. Carson’s history. We
       have made the Court aware of some medical issues. I don’t know if this will draw
       an objection, but I didn’t put on evidence of that. But it is partially mentioned in
       Defense 1. Mental health issues do run in his family. His mother is bipolar and
       schizophrenic. Mr. Carson’s father was shot and killed by law enforcement when
       he was six to eight. No one’s exactly sure of when that happened. Mr. Carson --

              THE COURT: What was his father’s name?

               MR. WILLIAMS: It was in Dallas, Your Honor. It was not here, but
       Mr. Carson obviously after his early childhood had no relationship with his father
       who did have some criminal history. Mr. Carson is just asking the Court to, while
       taking his past into consideration, to take into consideration of the effects of his
       action this time and that thankfully no one was seriously hurt and that there are no
       long-lasting effects on that. And that’s all we have to ask for, Your Honor.

(Emphasis added). The trial court then allowed the State to present its argument.

              THE COURT: Kelley, does the State wish to address the Court before I
       sentence the defendant?

               MS. CRISP: Yes, sir. This Court indicated to us today that 35 years was
       not acceptable, and I agree that it is not an acceptable number. Mr. Carson, prior
       to the seven felonies that this Court has just found him guilty of, prior to that, he
       had 19 criminal convictions, 10 of which were felonies. Among those are carnal
       abuse on the Arkansas side, two failures to register as a sexual offender, burglary,
       possession charges. The list goes on and on. The assault on a public servant, as
       this Court knows, is among the most violent offenses and offensive to me. I think
                                                31
       these officers, what they do every day, what we do in here will show them that we
       mean business and that if you assault a police officer, there are serious
       consequences. The legislature obviously meant for people in his position to be
       punished harshly because of the enhancement statute. We are planning to take full
       advantage of that today. I think 35 is not near what this individual deserves. I did
       waive my jury trial because I do believe this Court takes the safety of our officers
       very seriously, and I think that the State will get a fair and just sentence from the
       Court. And I will not lie, I do believe the safety of those around us have played a
       part in my decision. Mr. Carson has been agitated in this courtroom, and I feel like
       he does not need to be in society. I feel like he does not need to be around citizens.
       He does not need to be around women. He does not need to be around children,
       and he does not need to be around our officers. I think that his actions have shown
       that he cannot be among the good and lawful citizens, and he needs to go
       somewhere where he cannot hurt anybody else.

(Emphasis added).

       After the State completed its argument, the trial court discussed his reasoning in

determining the appropriate sentences.

               THE COURT: All right, Gary, I can look you dead in the eye and tell you,
       I think that if we’d showed up at the courthouse tomorrow morning and selected a
       jury to hear this case, I would anticipate we would have been through, if we started
       the case Wednesday morning, I think we would have been through Wednesday
       afternoon or certainly Thursday morning. And having been the district attorney for
       16 years and sitting on this bench now for about 55 months, there’s no doubt . . . in
       my mind a jury would have given you 99 [years] or life. I mean, Mr. Williams, I
       would guess that that’s been a part of the conversation you’ve had with Mr. Carson
       off and on for several weeks now. But Gary, you sit up here, and you watch cases
       come through and go through, and I can’t read every one of them. But I’m just
       telling you, I think because of your history, that’s what a jury would have done to
       you.

(Emphasis added). The trial court went on to discuss the parole law, and continued,

       The point being, though, he would not have served 99 or life. You would have been
       eligible for parole after some period of time. Therefore, Will [defense counsel],
       I’m going to kind of use a benchmark of 60. I think that would be pretty close to
       what I would consider, I guess, the major amount of time the parole board or
       somebody would have considered in setting a parole date.

                                                32
             So based on that, in Cause Nos. 14F102-102, 14F103-102, and 14F161-102,
       I’m going to sentence him to a period of 50 years confinement in the Texas
       Department of Criminal Justice.

       Immediately after pronouncing sentence, the trial court twice asked the question to defense

counsel, “Anything else?” In response, defense counsel clarified that notwithstanding his in-court

fainting spell, Carson was competent and wished to proceed with sentencing. He did not object to

the trial court’s consideration of his criminal history in determining the sentence, did not argue

that the State’s summary of that history was incorrect, and did not request the opportunity to

supplement the record any further.

       C.      The Hearing on Carson’s Motion for New Trial

       Carson subsequently filed a motion for new trial alleging various instances of ineffective

assistance of his trial counsel. After the parties completed their presentation of evidence, the trial

court elaborated in detail on the information that it had relied upon in arriving at the sentence in

this case. In particular, the trial court stated that it relied on (1) Carson’s criminal history as

reflected in the State’s Rule 404(b) notice; (2) the competency evaluation report of the court-

appointed mental evaluation expert, Dr. Brian Smith; (3) entries from the medical records of

Carson’s treating physician which were referenced by Dr. Smith in his report; (4) entries from the

trial court’s docket minutes; and (5) the trial court’s personal observations of Carson during the

plea hearings when he fainted. The trial court also stated that it did not consider any prior criminal

history or extraneous-offense history referenced in the Rule 404(b) notice that did not contain a

cause number reflecting a final conviction and did not consider Carson’s misdemeanor

convictions. When the trial court completed its comments, Carson objected to the trial court’s

                                                 33
consideration of the Rule 404(b) notices, but he did not object to any other information considered

by the trial court.

         D.       The Appeal

         In his Brief on Appeal, Carson limits his objection to the trial court’s consideration of his

prior felony convictions that were listed in the Rule 404(b) notices.16

II.      The Trial Court’s Error Was Non-Constitutional Error

         A.       General Classifications of Error

         Under Rule 44.2 of the Texas Rules of Appellate Procedure, there are five types of error:

“(1) constitutional error that is not subject to harmless error analysis (i.e., structural error);

(2) constitutional error that is harmful; (3) constitutional error that is harmless; (4) non-

constitutional error that is harmful (i.e., affects a substantial right); [and] (5) non-constitutional

error that is harmless (i.e., does not affect a substantial right).” Carranza v. State, 980 S.W.2d
653, 656 (Tex. Crim. App. 1998) (citations omitted). “A constitutional error within the meaning

of rule 44.2(a) is an error that directly offends the United States Constitution or the Texas



16
  It could be argued on this record that Carson waived his complaint by failing to object to the State’s summary of his
criminal record as being outside the record or to the trial court’s announcement that it considered that history in
determining the sentence. Any error, including structural error, can be waived by failing to timely object. See Johnson
v. State, 520 U.S. 461, 466 (1997) (“the seriousness of the error claimed does not remove consideration of it from the
ambit of the Federal Rules of Criminal Procedure”). And an objection that an argument goes outside the record is
also subject to waiver. See Threadgill v. State, 146 S.W.3d 654, 670 (Tex. Crim. App. 2004) (“[A]ppellant claims
that the prosecutor committed reversible error when he argued outside of the record . . . . Because appellant failed to
object to the jury argument, he has forfeited his right to raise the issue on appeal.”). However, the 404(b) notice listed
eleven more final felony convictions than were mentioned by the State in argument, and the trial court did not specify
that it was relying on the Rule 404(b) notice at the sentencing hearing. Thus, although he knew the trial court was
considering his criminal record in general, Carson did not know the full extent of his criminal record being considered
by the trial court until after sentencing. In the absence of complete knowledge of what was being considered, I do not
believe he could have waived his objection to the trial court’s consideration of that undisclosed information.
Accordingly, I believe that the interests of justice require us to address the merits of Carson’s complaint.
                                                           34
Constitution without regard to any statute or rule that might also apply.” Alford v. State, 22 S.W.3d
669, 673 (Tex. App.—Fort Worth 2002, pet. ref’d). By contrast, “[t]hose errors not similarly

related in nature to the Constitution, or that are so far distant from a related constitutional right as

to be diluted beyond any great potentiality for harm, are commonly characterized as non-

constitutional errors.” Andrew Murr, Texas Attempts to see the Light Through its own Muddied

Jurisprudential Waters: The Difficulties in Choosing the Applicability of Constitutional Versus

Non-Constitutional Reversible Error, 34 TEX. TECH L. REV. 297, 314 (2003) (citing Kotteakos v.

United States, 328 U.S. 750, 765 (1946)).

         B.       The Due Process Clause of the Fourteenth Amendment Does Not Prohibit
                  Trial Courts from Considering Out-of-Court Evidence in Deciding
                  Punishment in a Non-Capital Case17

         More than sixty-five years ago, the United States Supreme Court ruled that unlike the

guilt/innocence stage of a trial, a trial court may consider out-of-court information in deciding

punishment during a non-capital case:

         [B]oth before and since the American colonies became a nation, courts in this
         country and in England practiced a policy under which a sentencing judge could
         exercise a wide discretion in the sources and types of evidence used to assist him
         in determining the kind and extent of punishment to be imposed within limits fixed
         by law. Out-of-court affidavits have been used frequently, and of course in the




17
  The Court of Criminal Appeals has held that the Texas Due Course of Law Provision, found at Article I, Section 19
of the Texas Constitution, provides “the same procedural rights and protections as the Due Process Clause” of the
Fourteenth Amendment to the United States Constitution. See Fleming v. State, 341 S.W.3d 415, 416 n.1 (Tex. Crim.
App. 2011) (Keasler, J., concurring); see also Fleming v. State, 376 S.W.3d 854, 858 (Tex. App.—Fort Worth 2012)
(in opinion on remand, adopting concurring Judge Keasler’s reasoning that “even though the court of criminal appeals
has never rendered an opinion on either the scope of the due course of law provision or ‘the substantive rights and
protections’ it provides, . . . there exists ‘no reason to reach a contrary conclusion with respect to substantive rights
and protections’”), aff’d, 455 S.W.3d 577, 583 (Tex. Crim. App. 2014). Accordingly, the only source for constitutional
procedural rights at sentencing derive from federal due process.
                                                          35
       smaller communities sentencing judges naturally have in mind their knowledge of
       the personalities and backgrounds of convicted offenders.

Williams v. New York, 337 U.S. at 246 (citations omitted). The Supreme Court went on to say,

       Modern changes in the treatment of offenders make it more necessary now than a
       century ago for observance of the distinctions in the evidential procedure in the trial
       and sentencing processes. For indeterminate sentences and probation have resulted
       in an increase in the discretionary powers exercised in fixing punishments. In
       general, these modern changes have not resulted in making the lot of offenders
       harder. On the contrary a strong motivating force for the changes has been the
       belief that by careful study of the lives and personalities of convicted offenders
       many could be less severely punished and restored sooner to complete freedom and
       useful citizenship.

Id. at 248–49. The Supreme Court then concluded, “The considerations we have set out admonish

us against treating the due-process clause as a uniform command that courts through the Nation

abandon their age-old practice of seeking information from out-of-court sources to guide their

judgment toward a more enlightened and just sentence.” Id. at 250–51.

       Ten years later, in Williams v. Oklahoma, the Supreme Court reaffirmed its previous ruling

in Williams v. New York. Williams v. Oklahoma, 358 U.S. at 584. In discussing the sentencing

hearing in that case, the Supreme Court held that

       once the guilt of the accused has been properly established, the sentencing judge,
       in determining the kind and extent of punishment to be imposed, is not restricted to
       evidence derived from the examination and cross-examination of witnesses in open
       court but may, consistently with the Due Process Clause of the Fourteenth
       Amendment, consider responsible unsworn or ‘out-of-court’ information relative
       to the circumstances of the crime and to the convicted person’s life and
       characteristics.




                                                 36
Id.18 Interestingly, the informal sentencing hearing in Williams v. Oklahoma was very similar to

the sentencing hearing in this case:

        After interrogating petitioner to make sure that he had entered the plea of guilty
        voluntarily and that he understood that he might be sentenced to death upon it, the
        court accepted the plea and adjudged petitioner guilty of the crime of kidnaping
        Cooke as charged. Thereupon the court asked counsel for petitioner if he wished
        to be heard regarding the sentence to be imposed, and counsel replied that he
        preferred to reserve his statement until after the State’s Attorney had spoken. The
        State’s Attorney then made a statement – reading much of it from a prepared
        statement – recounting the armed robbery of the filling station attendant and the
        following chase by and elusion of the Tulsa police; reciting the gruesome details of
        the kidnaping of Cooke in Tulsa County and of his murder in Muskogee County;
        stating petitioner’s past criminal record as shown by the files of the Federal Bureau
        of Investigation; and concluding with a request for a death sentence.

Id. at 579–80 (footnotes omitted).

        Defense counsel then introduced a transcript from a previous case involving the same

episode and made a plea for a life sentence, after which the court recessed. Id. at 580. Two days

later, the trial court reconvened the sentencing hearing to pronounce its sentence.

        Thereupon, the court sentenced petitioner to death, and in the course of his
        pronouncement the judge said, among other things, that he had considered the facts
        “which (had) been stated (by counsel) and which (petitioner had) admitted were
        (involved in) this crime (of kidnaping), committed in Tulsa County, which resulted
        in the murder of the victim, (all of) which the Court takes into consideration * * *
        as a continuing thing.”

Id. at 580–81. After noting that the Constitution does not require a formal sentencing proceeding,

the Supreme Court held, “These considerations make it clear that the State’s Attorney’s statement

of the details of the crime and of petitioner’s criminal record – all admitted by petitioner to be true


18
 Although the Supreme Court subsequently disavowed the application of Williams v. New York and Williams v.
Oklahoma to death penalty cases, see Gardner v. Florida, 430 U.S. 349 (1977), it has subsequently reaffirmed their
holdings in non-capital cases. See United States v. Watts, 519 U.S. 148, 151–52 (1997) (per curiam).
                                                       37
– did not deprive petitioner of fundamental fairness or of any right of confrontation or cross-

examination.” Id. at 584.

       The majority argues that Williams v. Oklahoma is inapplicable to this case because the trial

court did not ask Carson whether he agreed with the State’s summary of his criminal history,

whereas, the trial court in Williams v. Oklahoma did. While the majority is correct that such a

distinction exists, I believe that the conclusion it reaches based on that distinction is incorrect.

       The Supreme Court in Williams v. Oklahoma did not conclude that the defendant’s due

process rights were satisfied because the defendant agreed with the State’s summary of his criminal

history. In fact, the opinion in Williams v. New York, wherein the rule applied in Williams v.

Oklahoma was adopted, does not indicate that the defendant was even asked if he agreed with the

out-of-court information. Rather, the Supreme Court found that the New York and Oklahoma

informal statutory sentencing schemes used in those cases satisfied due process because no due

process right to a more formal sentencing proceeding exists.

       Yet, the fact that the sentencing procedures in the Williams cases satisfied due process does

not mean that anything less than that violates due process. In fact, in Williams v. New York, the

Supreme Court held that “modern concepts individualizing punishment have made it all the more

necessary that a sentencing judge not be denied an opportunity to obtain pertinent information by

a requirement of rigid adherence to restrictive rules of evidence properly applicable to the trial.”

Williams v. New York, 337 U.S. at 247. And the Supreme Court further noted that one of the

historical sources for sentencing information included the trial court’s personal “knowledge of the

personalities and backgrounds of convicted offenders.” Id. at 246. This and similar language from

                                                  38
the Williams cases indicates that a trial court has broad discretion to consider sentencing

information from sources outside normal procedural and evidentiary rules. Accordingly, while

perfect compliance with the procedures in the Williams cases would satisfy due process, any

deviation from those procedures is not automatically a due process violation. Rather, any case

deviating from the facts in the Williams’ cases must be evaluated on a case-by-case basis. To read

the Williams cases otherwise would mean that formality is required even though the cases

specifically state that informality is permissible.

         Of course, the fact that a sentencing hearing may be informal does not mean that there are

no due process limits to informality. To use an absurd example, due process would not permit a

trial court to sentence a defendant based on a social media poll. But it does not follow that a trial

court’s failure to perfectly comply with a statutory sentencing scheme is a due process violation.

Under that reasoning, any error committed during a statutory sentencing hearing would become a

due process violation, no matter how insignificant. Essentially, there would never be non-

constitutional error in a sentencing phase even though the Supreme Court has held that there is no

constitutional right to a formal sentencing hearing.19


19
  As will be discussed below, even if a sentencing hearing procedure satisfies due process, a due process violation
could still occur during the course of that proceeding. For example, a trial court’s consideration of a prior conviction
obtained in violation of his right to counsel would violate due process even though the procedure by which the trial
court received the prior conviction was constitutionally valid. See United States v. Tucker, 404 U.S. 443, 446–47
(1972) (holding that in sentencing, “a judge may appropriately conduct an inquiry broad in scope, largely unlimited
either as to the kind of information he may consider, or the source from which it may come. . . . But these general
propositions do not decide the case before us. For we deal here, not with a sentence imposed in the informed discretion
of a trial judge, but with a sentence founded at least in part upon misinformation of constitutional magnitude.”
(citations omitted)). But at this point, I only address the question of whether the trial court’s consideration of the
adjudicated offenses listed in the non-admitted Rule 404(b) notice satisfied the procedural due process requirements
for sentencing hearings. Carson argues, and the majority finds, that the trial court’s consideration of this information
rendered it biased in the performance of its duties, and I will address that issue later.

                                                          39
        This case presents a clear example of that principle. The trial court here engaged in a

lengthy plea hearing where it admonished Carson of his constitutional rights, accepted his waivers

of those rights and his pleas of guilty, found him guilty, and found the enhancement paragraphs to

be true. During the course of that proceeding, the court received and considered evidence in the

form of medical records offered and admitted by Carson, information from Carson’s previous

competency evaluation, entries from the trial court’s docket minutes, the nature of the offenses

involved and the State’s unobjected-to summary of his criminal history, and Carson’s criminal

history as reflected in the Rule 404(b) notice. The trial court then sentenced Carson to a term

within the statutory range based on the information it had received and considered during both the

plea hearing and the sentencing hearing. Consequently, I believe that the sentencing hearing in

this case was sufficiently formal to satisfy due process notwithstanding the trial court’s

consideration of the Rule 404(b) notices at sentencing.20



20
 In fact, in a case involving identical facts as the present case, the Georgia Court of Appeals reached the same
conclusion under federal due process principles:

        Prior to trial, the state advised the defendant in writing that in the event of a conviction, it intended
        to offer as evidence previous convictions of defendant. Exhibits showing these convictions were
        attached to the notice. At the sentencing hearing it was shown that the evidence of prior convictions
        had been previously tendered to the court and ordered filed with the clerk but not formally offered
        in evidence at the hearing. As the record of the previous convictions had been properly filed, this
        evidence was properly before the trial court. A ritualistic tender of this evidence at the hearing was
        not necessary.

Henderson v. State, 245 S.E.2d 437, 439–40 (Ga. Ct. App. 1978).

        Moreover, the Court of Criminal Appeals has held that a trial court properly relied on an “unsigned, undated,
and unsworn police report” offered at a suppression hearing under Article 28.01 of the Code of Criminal Procedure to
determine that probable cause for arrest existed because “the statutory language supports the notion that a motion to
suppress is an informal hearing in which the trial judge, in his discretion, may use different types of information,
conveyed in different ways, to resolve the contested factual or legal issues.” Ford v. State, 305 S.W.3d 530, 537–38
(Tex. Crim. App. 2009). In reaching this conclusion, the Court of Criminal Appeals analogized Article 28.01
                                                          40
           Nevertheless, Texas statutory law does require a more formal sentencing hearing than that

required by the Due Process Clause of the Fourteenth Amendment. See TEX. CODE CRIM. PROC.

ANN. art. 37.07, § 2(b) (West Supp. 2016). It is under these statutory provisions that the trial court

erred.21

           C.       The Trial Court Erred in Failing to Follow the Procedures in Article 37.07 of
                    the Code of Criminal Procedure and the Texas Rules of Evidence

           Article 37.07, Section 2(b), provides that after a defendant has been found guilty, the trial

court shall assess punishment unless the defendant filed a sworn motion for the jury to assess




suppression hearings to preliminary hearings under Rule 104(a) of the Texas Rules of Evidence and cited with
approval to the following advisory comments from Rule 104(a) of the Federal Rules of Evidence:

           The United States Supreme Court, in the context of the post-trial sentencing stage, noted the
           important distinction between evidentiary rules applicable to trials before a jury and the common-
           law principles concerning a judge’s discretion to use reliable sources of information to reach a “right
           result” . . . .

                    ....

                     In these instances, the judge should “not be denied an opportunity to obtain pertinent
           information by a requirement of rigid adherence to restrictive rules of evidence properly applicable
           to the trial.”

Id. at 535 n.20 (Tex. Crim. App. 2009) (quoting Williams v. New York, 337 U.S. at 246, 247).
21
  Clearly, due process would entitle a defendant to receive notice of what the trial court is relying upon in deciding
punishment and the opportunity to be heard on that information, and nothing in my dissent is intended to suggest
otherwise. If Carson had no knowledge the trial court was considering his criminal history in deciding his punishment
in this case, I would agree with the majority that his right to due process had been violated. Yet, as is shown above,
the record from the sentencing hearing makes clear that the trial court was considering Carson’s criminal history in
deciding punishment. What Carson lacked in this case was knowledge of the full extent of his criminal history being
considered. Accordingly, the facts in this case lie somewhere between the facts in the Williams cases and a complete
deprivation of due process, and the question here is whether the sentencing hearing in this case was too informal to
satisfy due process. On this record, I believe that his due process rights were not violated, particularly in view of the
fact that (1) the State argued his criminal history in detail, (2) Carson failed to object to the State’s argument as being
outside the record, (3) Carson failed to argue that the State’s description of his criminal history was incorrect in any
way, (4) the trial court announced it was basing its punishment determination on Carson’s criminal history, and
(5) Carson failed to object to the trial court’s decision on the basis that there was no evidence to support it.
                                                            41
punishment prior to the commencement of the trial. Id. Section 3(a) states that during the

sentencing phase of trial,

       evidence may be offered by the state and the defendant as to any matter the court
       deems relevant to sentencing, including but not limited to the prior criminal record
       of the defendant, his general reputation, his character, an opinion regarding his
       character, the circumstances of the offense for which he is being tried, and,
       notwithstanding Rules 404 and 405, Texas Rules of Evidence, any other evidence
       of an extraneous crime or bad act that is shown beyond a reasonable doubt by
       evidence to have been committed by the defendant or for which he could be held
       criminally responsible, regardless of whether he has previously been charged with
       or finally convicted of the crime or act.

TEX. CODE CRIM. PROC. ANN. art. 37.07, § 3(a). Section 3(d) provides that “[w]hen the judge

assesses the punishment, the judge may order an investigative report . . . and after considering the

report, and after the hearing of the evidence hereinabove provided for, he shall forthwith announce

his decision in open court as to the punishment to be assessed.” TEX. CODE CRIM. PROC. ANN. art.

37.07, § 3(d) (West Supp. 2016). Rule 101(b) of the Texas Rules of Evidence provides that

“[t]hese rules apply to proceedings in Texas courts except as otherwise provided in subdivisions

(d)–(f).” TEX. R. EVID. 101(b). Finally, Rule 101(d) states,

       Despite these rules, a court must admit or exclude evidence if required to do so by
       the United States or Texas Constitution, a federal or Texas statute, or a rule
       prescribed by the United States or Texas Supreme Court or the Texas Court of
       Criminal Appeals. If possible, a court should resolve by reasonable construction
       any inconsistency between these rules and applicable constitutional or statutory
       provisions or other rules.

TEX. R. EVID. 101(d).

       When Rule 101 and Article 37.07 are read together, it becomes clear that during the

sentencing phase of a criminal trial in Texas, evidence must be presented to the court or jury

pursuant to the Rules of Evidence, except (1) where information is provided to the trial court in
                                                42
the form of a presentence investigation report, (2) where evidence is presented under Article

37.07(3)(a) of the Code of Criminal Procedure, or (3) where evidence is presented under Rule

101(d) of the Rules of Evidence. The Rule 404(b) notice in this case does not fall within any of

these exceptions. Accordingly, the State should have introduced evidence to establish the criminal

history referred to in those notices, and because it did not, the trial court erred in considering those

notices under Texas statutory law.22

         D.       Constitutional Error Can Occur During a Statutory Proceeding, But that Did
                  Not Occur in this Case

         Yet, the Court of Criminal Appeals has explained that even though due process

requirements are not as stringent during the punishment phase as they are during the

guilt/innocence phase, “a state’s sentencing procedure is [not] ‘wholly immune from scrutiny

under the due-process clause.’” Smith v. State, 227 S.W.3d 753, 764 (Tex. Crim. App. 2007)



22
  We have previously held that under Article 37.07, Section 3(a), “the Legislature has effectively stated that trial courts
are not required to follow the rules of evidence created by the Court of Criminal Appeals while conducting punishment
hearings.” Enlow v. State, 46 S.W.3d 340, 347 (Tex. App.—Texarkana 2001, pet. ref’d). We have also held that

         [a]rticle 37.07, as enacted by the Legislature, allows each individual sentencing court to dictate what
         evidence may be presented at the punishment phase of trial. Any matter the court deems relevant
         to sentencing is admissible. . . .
                   ....
                   Due process has not been violated by the relaxing of evidentiary rules at the punishment
         phase of the trial.

Parker v. State, 51 S.W.3d 719, 726 (Tex. App.—Texarkana 2001, no pet.). Based on this language, it could be argued
that the trial court did not err in considering the Rule 404(b) notices under Article 37.07, either. Nevertheless, in both
Enlow and Parker, the evidence in question was actually admitted into evidence at the sentencing hearings, and the
defendants argued that the statutory authority for admitting that evidence was unconstitutional. While we held that
the trial court did not err in admitting the evidence at the sentencing phase due to Article. 37.07’s relaxation of the
evidence rules at sentencing, we did not hold that the evidence need not have been admitted to be considered by the
trial court at sentencing. The trial court in this case did not admit the Rule 404(b) notice or the purported judgments
referenced therein, and therefore, it erred under Article 37.07 in considering that information. Yet, as will be explained
below, that error was harmless.
                                                           43
(quoting Williams v. New York, 337 U.S. at 252 n.18). Carson asserts, and the majority has found,

that a structural error occurred in this case because the trial court was biased against Carson based

on its reliance on extra-judicial source information. Clearly, even if the sentencing proceeding

satisfied due process, a due-process deprivation would occur if the presiding judge presiding over

that hearing was biased. Tumey v. State of Ohio, 273 U.S. 510 (1927). Nevertheless, for the

reasons stated below, the trial court’s reliance on the Rule 404(b) notices does not rise to the level

of bias necessary to constitute structural error.

               1.      A Trial Court’s Reliance on Extrajudicial Source Information Does
                       Not Constitute a Structural Error

       In concluding that the trial court’s error was structural, I believe that Carson and the

majority merge two distinct concepts: trial court bias requiring recusal under the extrajudicial

source doctrine and trial court bias which constitutes structural error. The extrajudicial source

doctrine originated in a line of United States Supreme Court cases involving recusal of federal

judges under Title 28, Section 455, of the United States Code, which is the federal recusal statute.

See Liteky v. United States, 510 U.S. 540, 544–45 (1994). Under Section 455(a), “any justice,

judge, or magistrate judge of the United States shall disqualify himself in any proceeding in which

his impartiality might reasonably be questioned.” 28 U.S.C.A. § 455(a) (West, Westlaw through

P.L. 114-254). Section 455(b)(1) goes on to state that a “justice, judge, or magistrate judge of the

United States” is disqualified if he possesses “personal knowledge of disputed evidentiary facts

concerning the proceeding.” 28 U.S.C.A. § 455(b)(1) (West, Westlaw through P.L. 114-254). In




                                                    44
Liteky, the Supreme Court held that the “extrajudicial source” doctrine applies to both Section

455(a) and Section 455(b)(1). Liteky, 510 U.S. at 554.23

        Rule 18b of the Texas Rules of Civil Procedure contains the same language as Section

455(b)(1). TEX. CIV. P. 18b(b)(3). Under Rule 18b(3), possession by the trial court of “personal

knowledge of disputed evidentiary facts concerning the proceeding” is grounds for recusal. Id.

Consequently, Texas courts have used the extrajudicial source construct as discussed in federal

cases to determine whether recusal is required under Rule 18b. See Kniatt v. State, 239 S.W.3d
910, 920 (Tex. App.—Waco 2007, no pet.) (per curiam) (applying Liteky’s discussion of recusal

based on “extrajudicial source information” to recusal under Rule 18b(3)); see also

Abdygapparova v. State, 243 S.W.3d 191, 198 (Tex. App.—San Antonio 2007, pet. ref’d) ( “Bias

sufficient to warrant recusal generally stems from an extrajudicial source and results in an outcome

‘on the merits’ based on information outside of what the judge learned from participating in the

case at hand.” (footnote omitted)).

        In another line of cases, the Supreme Court has held that certain errors “are so intrinsically

harmful as to require automatic reversal (i.e., ‘affect substantial rights’) without regard to their

effect on the outcome.” Neder v. United States, 527 U.S. 1, 7 (1999). Included among these




23
  In Liteky, the Supreme Court also held that a federal judge may also be disqualified on the basis of information he
acquires through an intra-judicial source if the opinions formed by the judge on that information “display a deep-
seated favoritism or antagonism that would make fair judgment impossible.” Liteky, 510 U.S. at 555. Nevertheless,
there is no allegation that the trial judge displayed such favoritism or antagonism.

                                                        45
“structural” errors is a “biased trial judge,” Id. at 8, or the “lack of an impartial trial judge.”

Johnson v. United States, 520 U.S. 461, 469 (1997).24 Errors are structural where

           Such errors “infect the entire trial process,” and “necessarily render a trial
           fundamentally unfair.” Put another way, these errors deprive defendants of “basic
           protections” without which “a criminal trial cannot reliably serve its function as a
           vehicle for determination of guilt or innocence . . . and no criminal punishment may
           be regarded as fundamentally fair.”

Neder, 527 U.S. at 8–9. Carson and the majority equate the two lines of cases, and the majority

holds that structural error exists as a result of a trial court’s reliance on extrajudicial source

information. Nevertheless, the two lines of cases are separate.

           The Supreme Court has held that a structural error occurs when there is a violation of “some

constitutional rights so basic to a fair trial that their infraction can never be treated as harmless

error.” Chapman v. California, 386 U.S. 18, 23 (1967). But the Supreme Court has also held that

“[a] conclusion that a statutory violation [of Section 455 has] occurred does not . . . end our inquiry.

As in other areas of the law, there is surely room for harmless error committed by busy judges who

inadvertently overlook a disqualifying circumstance.” Liljeberg v. Health Servs. Acquisition

Corp., 486 U.S. 847, 862 (1988). Logically, recusal under Section 455 which is subject to review

for harmless error cannot constitute structural error which “can never be treated as harmless.”


24
     The Supreme Court held,

           We have found structural errors only in a very limited class of cases: See Gideon v. Wainwright,
           372 U.S. 335 (1963) (a total deprivation of the right to counsel); Tumey v. Ohio, 273 U.S. 510 (1927)
           (lack of an impartial trial judge); Vasquez v. Hillery, 474 U.S. 254 (1986) (unlawful exclusion of
           grand jurors of defendant’s race); McKaskle v. Wiggins, 465 U.S. 168 (1984) (the right to self-
           representation at trial); Waller v. Georgia, 467 U.S. 39 (1984) (the right to a public trial); Sullivan
           v. Louisiana, 508 U.S. 275 (1993) (erroneous reasonable-doubt instruction to jury).

Johnson, 520 U.S. at 468–69.

                                                            46
Chapman, 386 U.S. at 23. Therefore, extrajudicial source information bias is not the same thing

as structural error bias.25

                 2.       Even If Reliance on Extrajudicial Source Information Could Result in
                          Structural Error Bias, the Rule 404(b) Notices In this Case Do Not
                          Constitute Extrajudicial Source Information

        Moreover, even if the reliance on extrajudicial source information could result in the kind

of bias which constitutes structural error, the 404(b) notice in this case was not extrajudicial source

information. The majority is correct that extrajudicial source information is defined as “[o]utside

court” or “outside the functioning of the court system” and “[n]ot made as part of a judicial

proceeding.” Roman v. State, 145 S.W.3d 316, 321 (Tex. App.—Houston [14th Dist.] 2004, pet.

ref’d) (quoting Extrajudicial, BLACK’S LAW DICTIONARY (7th ed. 1999)). Nevertheless, the courts

examining this issue have consistently held that information a trial judge obtains by virtue of his

status as judge, and which he does not obtain as a result of improper conduct, is not extrajudicial

source information that creates bias sufficient to create a structural error.

        For instance, in United States v. Grinnell Corp., which was the seminal Supreme Court

case establishing the extrajudicial source rule, the Supreme Court found that the trial court’s review

of depositions and the parties’ briefs prior to trial at the request of defense counsel was not

information obtained from an extrajudicial source. United States v. Grinnell Corp, 384 U.S. 563,

583 (1966). Likewise, in Smith v. United States, the Fifth Circuit Court of Appeals found that a

trial court’s review of a presentence report in determining the amount of bail was not extrajudicial


25
 Indeed, in Abdygapparova, the San Antonio Court of Appeals considered a question of recusal based on possession
of extrajudicial source information separately from the question of whether the trial court was biased to the degree
necessary to constitute structural error. Abdygapparova, 243 S.W.3d 191.
                                                        47
source information which constituted bias calling for his recusal, even though a federal criminal

procedural rule prohibited the trial court from reviewing a presentence report prior to entry of a

plea of guilty. Smith v. United States, 360 F.2d 590, 592 (5th Cir. 1966) (citing Warren v.

Richardson, 333 F.2d 781, 784 (9th Cir. 1964)).26

         On the other hand, in cases where the trial judges were found to possess extrajudicial source

information, the judge either acquired the information while acting in a personal, non-judicial

capacity or he acquired it in his judicial capacity through improper means. For example, in Murray

v. Scott, the Eleventh Circuit Court of Appeals found that a trial judge was biased because he

possessed extrajudicial source information where he had “personal knowledge of disputed

evidentiary facts based on his involvement with [earlier litigation involving one of the parties] in

which [the trial judge] participated as counsel of record, filed a brief, and received a letter from

[the litigant’s] attorney.” Murray v. Scott, 253 F.3d 1308, 1312 (11th Cir. 2001).27


26
  Other courts have reached the same conclusion. The Georgia Supreme Court has held that “the involvement of the
trial judge with the issuance of search warrants and orders for records was directly related to [the defendant’s] case
and was not ‘extra-judicial.’” Heidt v. State, 736 S.E.2d 384, 390 (Ga. 2013). The Eleventh Circuit Court of Appeals
has held that a judge’s acquisition of information related to a stock-ownership dispute obtained in an in-chambers
discussion between counsel discussing settlement was not extrajudicial. United States v. Bailey, 175 F.3d 966, 970
(11th Cir. 1999) (per curiam). Similarly, the Eleventh Circuit held that information discovered by a judge during an
in-camera hearing between the defendant and government agent regarding a possible obstruction of justice scheme
between the defendant’s attorney and attorneys for co-defendants in other cases was not extrajudicial. United States
v. Sims, 845 F.2d 1564, 1570 (11th Cir. 1988). Finally, the United States Bankruptcy Court for the Northern District
of Georgia held that the court’s discovery of contradictory testimony by a witness in a bankruptcy proceeding obtained
while researching the law related to a different bankruptcy case was not extrajudicial. In re Tyler, 498 B.R. 373 (N.D.
Ga. 2013).
27
  Similarly, in United States v. State of Alabama, the Eleventh Circuit Court of Appeals held that a trial judge was
disqualified from hearing a Title VII case involving discriminatory funding of higher education institutions. United
States v. State of Alabama, 828 F.2d 1532, 1544 (11th Cir. 1987) (per curiam), superseded on other grounds by statute,
29 U.S.C.A. § 794, as recognized in Lussier v. Dugger, 904 F.2d 661, 664 (11th Cir. 1990). The Court of Appeals
noted that before he took the bench, the trial judge had represented “black high school principals in a race
discrimination suit” which “left [the trial judge] with knowledge of facts that were in dispute in the instant case.” Id.
at 1545. In Edgar v. K.L., the Seventh Circuit Court of Appeals found that a trial judge was biased by the possession
                                                          48
         Consequently, in both cases where recusal was required and cases where it was not, the

determinative factors were whether the trial judge was acting in his official capacity in a judicial

proceeding when he obtained the information and, if so, whether he obtained the information

through improper means. If the trial judge was acting as a judge when he acquired the information,

and if he did not acquire the information through improper means, it did not arise from an

extrajudicial source. On the other hand, if the judge acquired the information in his personal

capacity, or if he acquired the information in his judicial capacity but through improper means,

then the information was from an extrajudicial source and he was biased.28


of extrajudicial source information and thereby subject to recusal where he obtained the information through improper
ex parte meetings with a panel of court-appointed experts retained to investigate the status of Illinois mental hospitals.
Edgar v. K.L., 93 F.3d 256, 259 (7th Cir. 1996) (per curiam). The Court of Appeals noted,

         Off-the-record briefings in chambers, by contrast, leave no trace in the record – and in this case the
         judge has forbidden any attempt at reconstruction. What information passed to the judge, and how
         reliable it may have been, are now unknowable. This is “personal” knowledge no less than if the
         judge had decided to take an undercover tour of a mental institution to see how the patients were
         treated. Instead of going himself, this judge appointed agents, who made a private report of how
         they investigated and what they had learned.

Id. Likewise, in Abdygapparova, the San Antonio Court of Appeals found that a trial judge who had engaged in
ex parte communications with the State during the course of trial was biased and that her bias was a structural error.
Abdygapparova, 243 S.W.3d at 207–10.
28
  Recently, we reversed the administrative judge’s decision denying a defendant’s motion for recusal where the trial
judge acquired information from a spontaneous meeting occurring between the victim’s family and the trial judge in
the judge’s chambers. Duffey v. State, 428 S.W.3d 319, 327 (Tex. App.—Texarkana 2014, no pet.). There, the trial
judge took the defendant’s plea of guilty and set sentencing for a later date, but indicated he intended to accept the
prosecution’s sentencing recommendation. Id. at 326–27. After the plea hearing, but prior to sentencing, the victim’s
family and their minister traveled to the courthouse to meet the district attorney and register their complaints about
the recommended sentence. On their way to find the district attorney, the family saw the judge’s office and decided
to drop in and discuss the case with the judge. Although the judge repeatedly told the family he could not discuss the
case with them, he nevertheless “listened to their concerns over and objections to the plea agreement and joined with
them in a prayer for justice in the matter.” Id. Subsequent to the meeting, the trial judge announced he was rejecting
the plea agreement, and the defendant moved to recuse the judge. In reversing the administrative judge’s order
denying recusal, we held,

         While the recusal testimony indicates that the trial judge refused to discuss the details of the case
         during the ex parte meeting, he clearly listened to the concerns and objections of the [victim’s
                                                           49
        In the present case, the trial court obtained the information in his capacity as trial judge and

did not acquire that information through improper means. Although the State’s 404(b) notice was

never offered or admitted in to evidence, it was on file in the district clerk’s record, and the trial

court reviewed it in its judicial capacity in the course of deciding an appropriate sentence for a

defendant in a case filed in his court. The trial court did not do any independent investigation of

the facts in this case. Nor did it engage in ex parte communications with any witness or any

counsel for one of the parties. Rather, it read a document that was filed in the clerk’s record in

this case. While it was non-constitutional error for the trial court to consider the information in

those notices because they had not been offered or admitted into evidence, it was not bias

constituting structural error because the 404(b) notice was not obtained “outside the functioning

of the court system” and was not obtained “[o]utside court,” but instead was “made as part of a

judicial proceeding.” Roman, 145 S.W.3d at 321.

        E.       Summary—The Trial Court’s Error Was Non-Constitutional

        Accordingly, the sentencing hearing in this case was sufficiently formal to satisfy due

process, the trial court’s consideration of the Rule 404(b) notice was not structural error, and the

information contained in that notice was not extrajudicial source information. Although Carson




        families] regarding a sentencing decision that was not yet final. Allowing this trial judge, even if
        he were to sit mute, to meet privately with a crime victim’s family and pastor regarding sentencing
        and unfinalized plea agreements would create a dangerous precedent that could produce injustice in
        other cases.

Id. at 327. Although the parties did not assert that the trial judge was biased because he had acquired extrajudicial
source information, clearly, under the Supreme Court’s precedent, the trial judge in Duffey acquired extrajudicial
source information, because he engaged in an ex parte communication with the victims of the offense even though he
did not initiate the conversation.
                                                        50
had a right to a more formal sentencing hearing, that right was statutory, not constitutional.

Consequently, the trial court’s error was non-constitutional.

III.   Under the Standard of Review Applicable to Non-Constitutional Error, the Trial
       Court’s Error Was Harmless

       A.      Introduction and Standard of Review

       Because the trial court’s error in this case was non-constitutional, we are required to

evaluate harm under Rule 44.2(b) of the Rules of Appellate Procedure. Rule 44.2(b) states that

“[a]ny other error, defect, irregularity, or variance that does not affect substantial rights must be

disregarded.” TEX. R. APP. P. 44.2(b). This standard requires a two-part analysis. First, “[t]o

determine whether an error ‘affect[ed] substantial rights,’ we consider whether a party had a right

to that which the error denied.” Johnson v. State, 72 S.W.3d 346, 348 (Tex. Crim. App. 2002).

Second, if the appellate court determines that the defendant had a right to that which was denied,

then the appellate court must determine whether that “substantial right” was “affected” by the

error. In making this determination, we “balance three factors: (1) the severity of the misconduct

(prejudicial effect), (2) curative measures, and (3) the certainty of the punishment assessed absent

the misconduct (likelihood of the same punishment being assessed).” Hawkins v. State, 135
S.W.3d 72, 77 (Tex. Crim. App. 2004).

       In this case, the substantial right could be defined in one of two ways. On the one hand,

the substantial right could be defined as a right to a particular outcome: namely, a lesser sentence

than the one received. One the other hand, the substantial right could be defined as a right to a

particular procedure: namely, the right to see and confront the evidence considered by the trial


                                                 51
court in determining its sentences. Yet, as will be shown below, regardless of which definition is

used, the trial court’s error was harmless.

       B.        Carson Did Not Have A Substantial Right to A Lesser Sentence

       Although there are numerous cases evaluating whether error occurring during the

sentencing phase of a jury trial is harmful, few cases evaluate error occurring during the sentencing

phase of non-jury cases. Yet, by analogy, cases in which trial courts decide punishment in

community supervision revocation cases are helpful.

       In Smith v. State, the Houston Fourteenth Court of Appeals ruled that a trial court’s

violation of Article 36.02 of the Code of Criminal Procedure by allowing the State to reopen its

case after the parties had made their closing arguments during a community supervision revocation

proceeding was harmless for two reasons. Smith v. State, 290 S.W.3d 368, 375–77 (Tex. App.—

Houston [14th Dist.] 2009, pet. ref’d). First, the court of appeals noted, “Because any one of the

violations alone would be sufficient to affirm the trial court’s order, appellant cannot show that he

was harmed by any erroneously admitted testimony . . . that was unrelated to these six specific

findings.” Id. at 375. Second, the court of appeals noted, “[A] penalty assessed within the proper

punishment range generally will not be disturbed on appeal.” Id. at 376. Thus, the court

concluded,

       Appellant received a sentence on the lower end of the range permitted by the statute.
       Considering the weight of the evidence and the entirety of the record, as we must,
       we cannot say that Herrera’s untimely testimony affected a substantial right of
       appellant because he had no right under the governing statute to receive a lower
       sentence than the trial court imposed.

Id. at 376–77.

                                                 52
         Additionally, the Court of Criminal Appeals has held that because Rule 44.2(b) is virtually

identical to Rule 52(a) of the Federal Rules of Criminal Procedure, and because the comments to

Rule 44.2(b) state that Rule 44.2(b) was “taken from . . . [Rule] 52(a) without substantive change,”

“it would seem that we only need look to the federal court’s application of 52(a) for guidance

regarding the proper standard of review to apply in our 44.2(b) situations.” Carranza, 980 S.W.2d

at 657 (quoting TEX. R. APP. P. 44.2 notes and cmts.). In federal cases, where trial judges decide

sentencing in all non-capital cases under the Federal Sentencing Guidelines, the courts have held

that “[i]n inquiring whether the defendant-appellant’s substantial rights have been affected, the

‘proper question here is whether the defendant can show a reasonable probability that, but for the

district court’s misapplication of the Guidelines, he would have received a lesser sentence.’”

United States v. Jasso, 587 F.3d 706, 713 (5th Cir. 2009) (quoting United States v. Villegas, 404
F.3d 355, 364 (5th Cir. 2005) (per curiam), superseded on other grounds by regulation, United

States v. Pimpton, 558 Fed. Appx. 335 (5th Cir. 2013)).29

         In the present case, the trial court imposed a sentence that was within the applicable

sentencing range, and there is nothing to show that but for its error in considering the Rule 404(b)

notices, Carson would have received a lower sentence. In fact, the record reveals that Carson pled

guilty to three counts of assault on a public servant that were enhanced by prior convictions and



29
  In Jasso, the defendant asserted that the trial court miscalculated his criminal history points, causing it to utilize the
improper sentencing range. Jasso, 587 F.3d at 713. However, the court of appeals observed that even when corrected,
the sentence imposed was still within the corrected sentencing range. Id. Accordingly, the court of appeals held,
“Given this set of circumstances, we conclude that Jasso cannot demonstrate a ‘reasonable probability, but for the
district court’s misapplication of the Guidelines, he would have received a lesser sentence.’” Id. at 713–14 (quoting
Villegas, 404 F.3d at 364).

                                                            53
three counts of bail jumping and that he pled true to two prior felony offenses, including one charge

for carnal knowledge of a child in Arkansas. Even if the trial court had completely ignored

Carson’s prior criminal history, given the nature of the offenses of which he was found guilty, the

number of them, the true pleas to two prior felony convictions, and the fact that the sentencing

range for the three counts of assault on a public servant was a minimum of twenty-five years and

a maximum of ninety-nine years or life in prison, I believe that we cannot say that the imposition

of three concurrent fifty-year sentences for three counts of assault on a public servant and three

concurrent ten-year sentences for bail jumping was harmful. Accordingly, if the substantial right

is defined as a right to a lesser sentence, Carson had no such right and his substantial rights were

not affected. Therefore, the error was harmless.30

         C.       Carson Did Not Have A Substantial Right to the Introduction of Evidence
                  Supporting His Criminal and Social History

         The more difficult question is whether the trial court’s error is harmless if the substantial

right denied is defined as the right to see and confront the evidence against Carson in a trial setting.

Because Article 37.07 creates a statutory framework for consideration of out-of-court information



30
  The majority holds that because the sentence the trial court imposed was fifty-eight percent more burdensome than
the thirty-five-year sentence recommended in the parties’ proposed plea agreement—that the trial court rejected—
then Carson has demonstrated harm. Yet, the majority’s analysis assumes that Carson would have receive a thirty-
five-year sentence, but for the trial court’s error. However, the trial court’s rejection of the proposed thirty-five-year
sentence was not a result of any error, but was a proper exercise of a “trial court[’s] . . . broad discretion to accept or
reject the State’s sentencing recommendation.” In re Duffey, 459 S.W.3d 216, 223 (Tex. App.—Texarkana 2015,
orig. proceeding) (citing Ortiz v. State, 933 S.W.2d 102, 110 (Tex. Crim. App. 1996)); see also Smith v. State, 243
S.W.3d 722, 726 (Tex. App.—Texarkana 2007, pet. ref’d) (“By long-standing authority, the trial court is ‘free in every
or any case to refuse to allow plea bargaining or to reject a particular plea bargain entered into by the State and the
defense.’”). As a result, Carson did not have a substantial right to a thirty-five-year sentence. Because the only error
committed by the trial court was in considering the criminal history information contained in the State’s Rule 404(b)
notice, Carson must show that he had a substantial right to a sentence of less than fifty years independent of the
rejected sentencing recommendation. For the reasons cited above, he has not done so.
                                                           54
during punishment hearings, it is, at first blush, difficult to imagine how a trial court’s

consideration of information outside of that framework could be harmless. Yet, a review of the

entire record of this proceeding in view of the applicable standards of review, compels the

conclusion that even if the trial court had perfectly complied with Article 37.07, Carson would not

have received any additional notice, information, or opportunity to object or supplement the record

than he actually received in this case.

       Had the trial court, pursuant to Article 37.03(d), requested the Bowie County Community

Supervision and Corrections Department to prepare a presentence investigation (PSI) report, one

of the mandatory items which would have been included in that report is Carson’s criminal history.

See TEX. CODE CRIM. PROC. ANN. art. 42.12, § 9(a) (West Supp. 2016). Carson could not have

objected to the contents of that report on the basis that it would allow the trial court to consider

unadjudicated extraneous offenses in violation of his Sixth Amendment right to confront the

witnesses against him. See Stringer v. State, 309 S.W.3d 42, 48 (Tex. Crim. App. 2010).

Therefore, (1) because the information contained in the Rule 404(b) notices was exactly the same

information that would have been contained in a PSI report, (2) because Carson could not have

objected to the trial court’s consideration of that history had the trial court requested a PSI report,

(3) because Carson had received not only a copy of the Rule 404(b) notice before trial, but also

received copies of the judgments of conviction for the extraneous offenses listed in that notice,

(4) because the State summarized his criminal history in its closing argument, (5) because the trial

court told Carson at the sentencing hearing that it was basing its decision on his criminal history,

(6) because Carson did not object to the State’s argument as being outside the record or to the trial

                                                  55
court’s consideration of his criminal history at the sentencing hearing, or offer to supplement it in

any way, (7) because the trial court limited its consideration of the Rule 404(b) notice to the final

convictions contained therein and nothing else, and (8) because the other information properly

before the trial court would itself have supported the sentences Carson received even in the absence

of the criminal history contained in the Rule 404(b) notice, then it cannot be said that Carson was

harmed by the trial court’s consideration of the Rule 404(b) notice.31 Consequently, even if the

substantial right allegedly denied is defined as the right to see and confront the evidence against

him in a trial setting, the trial court’s error did not deprive him of a substantial right in this case.




31
  It is true that a defendant has a right to “comment on a presentence investigation or a postsentence report and, with
the approval of the judge, introduce testimony or other information alleging a factual inaccuracy in the investigation
or report,” after examining the report at least forty-eight hours prior to sentencing. TEX. CODE CRIM. PROC. ANN. art.
42.12, § 9(d)–(f) (West Supp. 2016). It is also true that Carson did not learn the State was relying on the Rule 404(b)
notice until after the sentencing hearing was held. Nevertheless, as discussed above, Carson knew the State was
arguing his criminal history and that the trial court was relying on it in determining sentence, and Carson failed to
object. Accordingly, even though I do not believe Carson’s failure to object waived his complaint for appeal in the
absence of full knowledge of what was being considered, see supra note 2, I do believe his general knowledge that
this information was being considered, combined with his failure to object, is a factor to be considered in addressing
whether he was harmed by the trial court’s error. On this record, it would be similar to a defendant receiving a PSI
report missing one of several pages of his prior criminal convictions, ignoring the details of what was being considered,
and then arguing on appeal that he was harmed because he did not know the full extent of the criminal history being
considered. It may not be waiver, but it certainly impacts whether he was harmed in the absence of any information
indicating missing information was incorrect.

          Nevertheless, my dissent should not be read as an endorsement of the sentencing hearing in this case. The
trial court erred in considering the Rule 404(b) notices because they were not admitted into evidence. Due to the
factors listed, and particularly the fact that the trial court did not consider any of the unadjudicated extraneous offenses
contained in the notice, I believe the trial court’s error was harmless. See Tamminen v. State, 653 S.W.2d 799 (Tex.
Crim. App. 1983) (holding that no due process violation requiring new trial occurred despite trial court’s ex parte
receipt of Texas Department of Public Safety Report detailing activities of motorcycle gang to which the defendant
belonged and which mentioned the defendant—even though the report was provided to the trial court by the State’s
attorney who informed the trial court the report was classified, was not available to the public, and was not provided
to defense counsel—where the trial court stated at sentencing that he was basing his sentencing decision solely on the
testimony by the complaining witnesses during the guilt/innocence phase of trial and nothing else). Yet, it is difficult
to imagine a set of facts outside the present case where I would make the same conclusion.
                                                            56
VI.    Conclusion

       In conclusion, the trial court erred in considering the Rule 404(b) notice that was not

offered or admitted into evidence at the sentencing hearing. Yet, for all of the foregoing reasons,

I believe that the trial court’s error in this case was not fundamental, was not constitutional, and

under Rule 44.2(b), was not harmful. Therefore, I respectfully dissent.




                                              Ralph K. Burgess
                                              Justice

Date Submitted:        July 27, 2016
Dated Decided:         January 31, 2017

Publish




                                                57